UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2011 Date of reporting period:	January 1, 2011 — December 31, 2011 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Message from the Trustees Dear Shareholder: Global financial uncertainty and the European debt crisis continue to contribute to risk aversion and volatility within markets around the world. While we have experienced some positive trends in recent months, stock markets ended 2011 essentially where they began. Until a lasting and meaningful solution is found for the European debt problem and the U.S. economy establishes a solid footing, it is our belief that this volatility and uncertainty will persist, at least over the near term. In this kind of market, Putnam’s portfolio managers and analysts are dedicated to uncovering opportunities, while seeking to guard against downside risk. During periods of market uncertainty, it is especially important to rely on the counsel and expertise of your financial advisor, who can help you maintain a long-term focus and a balanced investment approach suitable to your goals. In other developments, please join us in welcoming the return of Elizabeth T. Kennan to the Board of Trustees. Dr. Kennan, who served as a Trustee from 1992 until 2010, has rejoined the Board, effective January 1, 2012. Dr. Kennan is a Partner of Cambus-Kenneth Farm (thoroughbred horse breeding and general farming), and is also President Emeritus of Mount Holyoke College. We would also like to take this opportunity to welcome new shareholders to the fund and to thank all of our investors for your continued confidence in Putnam. Performance summary (as of 12/31/11) Investment objective High current income consistent with what Putnam Management believes to be prudent risk Net asset value December 31, 2011 Class IA: $11.64 Class IB: $11.54 Total return at net asset value Barclays Capital U.S. (as of 12/31/11) Class IA shares* Class IB shares† Aggregate Bond Index 1 year 5.16% 5.00% 7.84% 5 years 37.14 35.43 37.01 Annualized 6.52 6.25 6.50 10 years 74.80 70.47 75.35 Annualized 5.74 5.48 5.78 Life 393.25 371.47 431.85 Annualized 6.90 6.70 7.24 For a portion of the periods, the fund had expense limitations, without which returns would have been lower. * Class inception date: February 1, 1988. † Class inception date: April 30, 1998. Barclays Capital U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. All total return figures are at net asset value and exclude contract charges and expenses, which are added to the variable annuity contracts to determine total return at unit value. Had these charges and expenses been reflected, performance would have been lower. Performance of class IB shares before their inception is derived from the historical performance of class IA shares, adjusted to reflect the higher operating expenses applicable to such shares. For more recent performance, contact your variable annuity provider who can provide you with performance that reflects the charges and expenses at your contract level. Portfolio holdings and allocations may vary over time. Allocations are represented as a percentage of net assets as of 12/31/11. Cash and net other assets represents the market value weights of cash, derivatives, short-term securities and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any, and the use of different classifications of securities for presentationpurposes. Credit qualities are shown as a percentage of net assets as of 12/31/11. A bond rated Baa or higher (Prime-3 or higher, for short-term debt) is considered investment grade. The chart reflects Moody’s ratings; percentages may include bonds or derivatives not rated by Moody’s but rated by Standard & Poor’s (S&P) or, if unrated by S&P, by Fitch, and then included in the closest equivalent Moody’s rating. Ratings will vary over time. Credit quality includes bonds and represents only the fixed-income portion of the portfolio. Derivative instruments, including currency forwards, are only included to the extent of any unrealized gain or loss on such instruments and are shown in the not-rated category. Cash is also shown in the not-rated category. The fund itself has not been rated by an independent rating agency. A negative percentage reflects the effect of fund strategies that are designed to enhance performance if certain securities decline in value. Putnam VT Income Fund 1 Report from your fund’s manager What was the investment environment like for the 12 months ended December 31, 2011, and how did the fund perform in that context? The year was characterized by two very different investment environments. During the opening four months, so-called “risk assets,” such as stocks, corporate bonds, and emerging-market debt, posted solid gains. This rally was spurred in part by the Federal Reserve’s [the Fed’s] second round of quantitative easing and more encouraging economic data. Investors had anticipated this move, and Treasury rates jumped higher as investors reallocated to other asset classes. By early summer, however, this upward trend stalled as investors dealt with a series of unsettling events — uneven economic data in the United States, the mounting sovereign debt crisis in the eurozone, political turmoil surrounding the U.S. federal debt ceiling, and the downgrading of long-term Treasury debt by Standard & Poor’s [S&P’s]. These events helped precipitate a significant sell-off of risk assets in the third quarter of 2011. In the fourth quarter, however, non-Treasury sectors performed better and helped to modestly offset some of the ground previously lost. For the year as a whole, Putnam VT Income Fund’s class IA shares at net asset value posted a single-digit gain. Despite S&P’s downgrade, Treasuries were one of the better-performing sectors during the period. How did that affect the fund’s performance? The fund had little direct investment in Treasury bonds and had a lower duration — which measures interest-rate exposure —than the benchmark throughout the period, and these factors detracted from the fund’s relative performance, particularly during the summer months. We continue to have less interest-rate risk than the benchmark, given the near historic low levels of Treasury yields. How was the fund positioned in non-Treasury sectors, and how did that affect performance? Returns in the non-Treasury sectors of the market generally were mixed during the past 12 months, with strong performance early in the period and in the fourth quarter, but underperformance versus Treasuries during the third quarter. In terms of positioning, we maintained an overweight position in corporate bonds throughout the period. Despite economic concerns on the macro level, fundamentals remained strong, with low default rates and healthy corporate balance sheets. Our allocation to non-agency residential mortgage-backed securities [RMBS] and interest-only collateralized mortgage obligations [CMO IOs] also produced mixed results. Although the fundamentals underpinning the RMBS market were fairly stable over the period, investors and dealer desks had little appetite for risk, and the sector sold off during the latter half of the year. Meanwhile, the federal government introduced modifications to the Home Affordable Refinance Program allowing certain “underwater” borrowers to refinance their loans at market rates. IO spreads — which measure the difference in yield between Treasuries and IO bonds — widened sharply in the weeks leading up to the new program announcement, and our positioning detracted from relative performance. We continue to believe the longer-term return potential for RMBS and CMO IO securities is compelling and not necessarily reliant on an improving housing market. Lastly, the fund’s position in commercial mortgage-backed securities [CMBS] generally helped performance over the past year. The fund’s holdings in CMBS primarily consist of very senior, highly rated bonds with sufficient structural protection. These positions performed reasonably well during the fund’s fiscal year. How did you use derivatives during the period? We used futures and interest-rate swaps — which allow two parties to exchange one stream of future interest payments for another, based on a specified principal amount — to take tactical positions at various points along the yield curve. In addition, we employed interest-rate swaps and “swaptions” — which give us the option to enter into a swap contract — to hedge the interest-rate risk associated with our mortgage pass-through and IO CMOholdings. What is your outlook? We believe the U.S. economy will maintain a positive growth trajectory over the near term. In our view, the prospects are good for already-lean corporations to surprise on the upside. Despite the macroeconomic challenges facing U.S. markets, including stubbornly high unemployment, a stalled housing market, and below-average GDP growth, we believe the fundamentals across a range of fixed-income sectors remain attractive. Investor reluctance to take risks has, in our view, led to compelling valuations in non-Treasury sectors, and we intend to tactically allocate to those areas we find undervalued. For longer-term shareholders, we believe our strategy of active management should prove prudent as investors regain an appetite for risk and the extreme volatility of recent months subsides. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Consider these risks before investing: Lower-rated bonds may offer higher yields in return for more risk. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk. The use of derivatives involves additional risks, such as the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Funds that invest in bonds are subject to certain risks including interest-rate risk, credit risk, and inflation risk. As interest rates rise, the prices of bonds fall. Long-term bonds are more exposed to interest-rate risk than short-term bonds. Unlike bonds, bond funds have ongoing fees and expenses. Current and future portfolio holdings are subject to risk. 2 Putnam VT Inc ome Fund Your fund’s managers Portfolio Manager Michael V. Salm is Co-Head of Fixed Income at Putnam. He joined Putnam in 1997 and has been in the investment industry since 1989. In addition to Michael, your fund’s portfolio managers are Daniel Choquette, Brett Kozlowski, Kevin Murphy, and Raman Srivastava. Your fund’s managers may also manage other accounts advised by Putnam Management or an affiliate, including retail mutual fund counterparts to the funds in Putnam Variable Trust. Putnam VT Income Fund 3 Understanding your fund’s expenses As an investor in a variable annuity product that invests in a registered investment company, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, which are not shown in this section and would result in higher total expenses. Charges and expenses at the insurance company separate account level are not reflected. For more information, see your fund’s prospectus or talk to your financial representative. Review your fund’s expenses The first two columns in the following table show the expenses you would have paid on a $1,000 investment in your fund from July 1, 2011, to December 31, 2011. They also show how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. To estimate the ongoing expenses you paid over the period, divide your account value by $1,000, then multiply the result by the number in the first line for the class of shares you own. Compare your fund’s expenses with those of other funds The two right-hand columns of the table show your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All shareholder reports of mutual funds and funds serving as variable annuity vehicles will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and value for a Expenses and value for a $1,000 investment, assuming $1,000 investment, assuming a actual returns for the 6 months hypothetical 5% annualized return ended 12/31/11 for the 6 months ended 12/31/11 Class IA Class IB Class IA Class IB Expenses paid per $1,000* $2.98 $4.24 $3.01 $4.28 Ending value (after expenses) $1,005.20 $1,004.40 $1,022.23 $1,020.97 Annualized expense ratio† 0.59% 0.84% 0.59% 0.84% *Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 12/31/11. The expense ratio may differ for each share class. Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. †For the fund’s most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights. 4 Putnam VT Inc ome Fund Report of Independent Registered Public Accounting Firm To the Trustees of Putnam Variable Trust and Shareholders of Putnam VT Income Fund: In our opinion, the accompanying statement of assets and liabilities, including the portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam VT Income Fund (the “fund”) at December 31, 2011, and the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments owned at December 31, 2011 by correspondence with the custodian, brokers, and transfer agent, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts February 15, 2012 Putnam VT Inc ome Fund 5 The fund’s portfolio 12/31/11 CORPORATE BONDS AND NOTES (31.7%)* Principal amount Value Basic materials (1.8%) Allegheny Technologies, Inc. sr. unsec. unsub. notes 9 3/8s, 2019 $155,000 $197,947 ArcelorMittal sr. unsec. unsub. 9.85s, 2019 (France) 380,000 420,349 ArcelorMittal sr. unsec. unsub. notes 7s, 2039 (France) 435,000 404,252 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 275,000 283,938 CF Industries, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2018 400,000 458,000 Dow Chemical Co. (The) sr. unsec. notes 5 1/4s, 2041 410,000 432,387 Freeport-McMoRan Copper & Gold, Inc. sr. unsec. notes 8 3/8s, 2017 (Indonesia) 1,029,000 1,089,454 Georgia-Pacific, LLC sr. unsec. unsub. notes 7 3/4s, 2029 70,000 88,099 Georgia-Pacific, LLC 144A company guaranty sr. notes 5.4s, 2020 110,000 121,841 International Paper Co. sr. unsec. notes 9 3/8s, 2019 307,000 397,979 International Paper Co. sr. unsec. notes 7.95s, 2018 492,000 598,877 PPG Industries, Inc. sr. unsec. unsub. debs. 7.4s, 2019 170,000 211,997 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. notes 9s, 2019 (Australia) 270,000 368,488 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. notes 5.2s, 2040 (Australia) 365,000 418,038 Rohm & Haas Co. sr. unsec. unsub. notes 7.85s, 2029 225,000 291,074 Sealed Air Corp. sr. notes 7 7/8s, 2017 80,000 84,381 Sealed Air Corp. 144A notes 5 5/8s, 2013 215,000 223,441 Teck Resources Limited sr. notes 10 3/4s, 2019 (Canada) 75,000 91,500 Teck Resources Limited sr. notes 10 1/4s, 2016 (Canada) 111,000 127,650 Teck Resources Limited sr. notes 9 3/4s, 2014 (Canada) 2,000 2,350 Temple-Inland, Inc. sr. unsec. unsub. notes 6 5/8s, 2018 230,000 258,748 Union Carbide Corp. sr. unsec. unsub. bonds 7 3/4s, 2096 85,000 95,922 Xstrata Finance Canada, Ltd. 144A company guaranty 5.8s, 2016 (Canada) 305,000 332,718 Xstrata Finance Canada, Ltd. 144A company guaranty sr. unsec notes 6s, 2041 (Canada) 230,000 234,179 Capital goods (0.4%) Allied Waste North America, Inc. company guaranty sr. unsec. notes 6 7/8s, 2017 435,000 460,013 Legrand SA unsec. unsub. debs. 8 1/2s, 2025 (France) 458,000 569,232 Parker Hannifin Corp. sr. unsec. unsub. notes Ser. MTN, 6 1/4s, 2038 205,000 258,039 Republic Services, Inc. company guaranty sr. unsec. notes 5.7s, 2041 90,000 104,573 Republic Services, Inc. company guaranty sr. unsec. notes 3.8s, 2018 110,000 114,576 Republic Services, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2019 210,000 242,355 Communication services (3.1%) American Tower REIT, Inc. sr. unsec. notes 7 1/4s, 2019 R 545,000 617,106 American Tower REIT, Inc. sr. unsec. notes 7s, 2017 R 505,000 570,285 AT&T, Inc. sr. unsec. unsub. bonds 5 1/2s, 2018 195,000 225,718 CORPORATE BONDS AND NOTES (31.7%)* cont. Principal amount Value Communication services cont. AT&T, Inc. sr. unsec. unsub. notes 6.3s, 2038 $510,000 $626,146 Bellsouth Capital Funding unsec. notes 7 7/8s, 2030 410,000 551,485 CenturyLink, Inc. sr. unsec. debs. Ser. G, 6 7/8s, 2028 450,000 419,490 CenturyLink, Inc. sr. unsec. unsub. notes Ser. P, 7.6s, 2039 190,000 186,440 Comcast Cable Communications company guaranty sr. unsub. notes 8 7/8s, 2017 90,000 116,155 Comcast Corp. company guaranty sr. unsec. unsub. notes 6.95s, 2037 205,000 260,823 Cox Communications, Inc. 144A bonds 8 3/8s, 2039 245,000 325,748 Cox Communications, Inc. 144A notes 5 7/8s, 2016 125,000 143,966 Crown Castle Towers, LLC 144A company guaranty sr. notes 4.883s, 2020 635,000 648,992 France Telecom sr. unsec. unsub. notes 8 1/2s, 2031 (France) 65,000 92,685 France Telecom sr. unsec. unsub. notes 4 1/8s, 2021 (France) 76,000 76,614 Frontier Communications Corp. sr. unsec. notes 8 1/2s, 2020 275,000 281,531 Frontier Communications Corp. sr. unsec. notes 7 7/8s, 2015 85,000 86,169 NBC Universal Media, LLC sr. unsec. unsub. notes 5.15s, 2020 255,000 283,911 NBC Universal Media, LLC sr. unsec. unsub. notes 6.4s, 2040 325,000 399,553 Qwest Corp. notes 6 3/4s, 2021 723,000 787,031 Rogers Communications, Inc. company guaranty notes 6.8s, 2018 (Canada) 295,000 359,300 Rogers Communications, Inc. sec. notes 6 3/8s, 2014 (Canada) 475,000 523,750 SBA Tower Trust 144A company guaranty sec. notes 5.101s, 2017 950,000 1,007,392 TCI Communications, Inc. company guaranty 7 7/8s, 2026 555,000 735,053 Telecom Italia Capital SA company guaranty sr. unsec. unsub. notes 6.175s, 2014 (Italy) 75,000 72,140 Telefonica Emisiones SAU company guaranty sr. unsec. notes 5.462s, 2021 (Spain) 465,000 443,734 Telefonica Emisiones SAU company guaranty sr. unsec. unsub. notes 6.221s, 2017 (Spain) 140,000 143,480 Time Warner Cable, Inc. company guaranty sr. notes 7.3s, 2038 575,000 702,743 Time Warner Cable, Inc. company guaranty sr. unsec. 6 3/4s, 2018 40,000 47,476 Time Warner Cable, Inc. company guaranty sr. unsec. notes 7 1/2s, 2014 260,000 291,438 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2039 125,000 147,715 Verizon Communications, Inc. sr. unsec. notes 7.35s, 2039 230,000 321,543 Verizon Communications, Inc. sr. unsec. unsub. notes 8 3/4s, 2018 45,000 60,772 Verizon New Jersey, Inc. debs. 8s, 2022 40,000 50,678 Verizon Pennsylvania, Inc. debs. 8.35s, 2030 405,000 505,773 Verizon Virginia, Inc. debs. Ser. A, 4 5/8s, 2013 255,000 266,308 Consumer cyclicals (2.5%) Advance Auto Parts, Inc. company guaranty sr. unsec. notes 5 3/4s, 2020 360,000 394,256 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 210,000 220,500 6 Putnam VT Inc ome Fund CORPORATE BONDS AND NOTES (31.7%)* cont. Principal amount Value Consumer cyclicals cont. CBS Corp. company guaranty sr. unsec. notes 7 7/8s, 2030 $520,000 $661,542 Choice Hotels International, Inc. company guaranty sr. unsec. unsub. notes 5.7s, 2020 385,000 400,294 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. notes 6.35s, 2040 270,000 307,157 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. unsub. notes 5 7/8s, 2019 475,000 534,670 DISH DBS Corp. company guaranty sr. unsec. notes 6 3/4s, 2021 95,000 102,363 Ecolab, Inc. sr. unsec. unsub. notes 5 1/2s, 2041 45,000 50,441 Ecolab, Inc. sr. unsec. unsub. notes 4.35s, 2021 100,000 107,730 Expedia, Inc. company guaranty sr. unsec. notes 7.456s, 2018 170,000 189,550 Expedia, Inc. company guaranty sr. unsec. unsub. notes 5.95s, 2020 495,000 499,174 Expedia, Inc. 144A company guaranty sr. notes 8 1/2s, 2016 725,000 781,188 Ford Motor Credit Co., LLC sr. unsec. notes 5s, 2018 200,000 200,519 Ford Motor Credit Co., LLC sr. unsec. unsub. notes 5 3/4s, 2021 245,000 255,322 FUEL Trust 144A company guaranty asset backed notes 4.207s, 2016 550,000 554,669 Grupo Televisa, S.A.B sr. unsec. bonds 6 5/8s, 2040 (Mexico) 180,000 202,972 Grupo Televisa, S.A.B sr. unsec. notes 6s, 2018 (Mexico) 320,000 356,198 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2016 682,000 670,065 Limited Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 275,000 291,500 News America Holdings, Inc. company guaranty 7 3/4s, 2024 420,000 519,104 News America Holdings, Inc. debs. 7 3/4s, 2045 230,000 281,605 Omnicom Group, Inc. sr. unsec. unsub. notes 4.45s, 2020 65,000 66,755 Owens Corning company guaranty sr. unsec. notes 9s, 2019 261,000 311,243 QVC, Inc. 144A sr. notes 7 1/8s, 2017 220,000 233,200 Sears Holdings Corp. company guaranty 6 5/8s, 2018 239,000 181,640 Time Warner Entertainment Co., LP debs. 8 3/8s, 2023 175,000 227,920 Time Warner, Inc. company guaranty sr. unsec. bonds 7.7s, 2032 460,000 600,155 Time Warner, Inc. company guaranty sr. unsec. notes 4.7s, 2021 40,000 43,127 Time Warner, Inc. debs. 9.15s, 2023 325,000 444,554 Consumer staples (2.0%) Altria Group, Inc. company guaranty sr. unsec. notes 9.7s, 2018 140,000 188,358 Altria Group, Inc. company guaranty sr. unsec. notes 9 1/4s, 2019 575,000 772,085 Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. unsub. notes 8.2s, 2039 396,000 624,323 Bacardi, Ltd. 144A unsec. notes 4 1/2s, 2021 (Bermuda) 470,000 515,925 Campbell Soup Co. debs. 8 7/8s, 2021 345,000 506,202 Corrections Corporation of America company guaranty sr. notes 7 3/4s, 2017 208,000 226,200 CORPORATE BONDS AND NOTES (31.7%)* cont. Principal amount Value Consumer staples cont. CVS Pass-Through Trust 144A company guaranty notes 7.507s, 2032 $771,162 $891,941 Darden Restaurants, Inc. sr. unsec. unsub. notes 6.8s, 2037 750,000 859,101 General Mills, Inc. sr. unsec. notes 5.65s, 2019 85,000 100,975 H.J. Heinz Finance Co. 144A company guaranty 7 1/8s, 2039 275,000 379,396 Kraft Foods, Inc. sr. unsec. unsub. notes 6 1/2s, 2040 471,000 605,123 Kroger Co. company guaranty 6 3/4s, 2012 20,000 20,333 Kroger Co. company guaranty 6.4s, 2017 200,000 237,865 McDonald’s Corp. sr. unsec. Ser. MTN, 6.3s, 2038 220,000 307,456 McDonald’s Corp. sr. unsec. bond 6.3s, 2037 345,000 478,868 McDonald’s Corp. sr. unsec. notes 5.7s, 2039 145,000 187,994 Tyson Foods, Inc. sr. unsec. unsub. notes 10 1/2s, 2014 260,000 300,300 WPP Finance UK company guaranty sr. unsec. notes 8s, 2014 (United Kingdom) 555,000 618,220 Energy (2.2%) Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6s, 2019 280,000 271,600 Anadarko Finance Co. company guaranty sr. unsec. unsub. notes Ser. B, 7 1/2s, 2031 565,000 683,583 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 4.742s, 2021 (United Kingdom) 605,000 685,256 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 4 1/2s, 2020 (United Kingdom) 185,000 203,754 Chesapeake Energy Corp. sr. unsec. notes 7 5/8s, 2013 420,000 444,150 Chesapeake Midstream Partners LP/CHKM Finance Corp. 144A company guaranty sr. unsec. notes 5 7/8s, 2021 197,000 197,000 DCP Midstream, LLC 144A sr. unsec. notes 5.35s, 2020 310,000 335,051 El Paso Pipeline Partners Operating Co., LP company guaranty sr. unsec. notes 6 1/2s, 2020 230,000 253,575 EOG Resources, Inc. sr. unsec. notes 5 5/8s, 2019 155,000 183,164 Kerr-McGee Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2031 185,000 231,877 Motiva Enterprises, LLC 144A sr. notes 5.2s, 2012 90,000 92,080 Motiva Enterprises, LLC 144A sr. unsec. notes 6.85s, 2040 150,000 193,937 Newfield Exploration Co. sr. sub. notes 6 5/8s, 2016 280,000 287,000 Newfield Exploration Co. sr. unsec. sub. notes 6 5/8s, 2014 121,000 122,361 Noble Holding International, Ltd. company guaranty sr. unsec. notes 6.05s, 2041 360,000 399,278 Peabody Energy Corp. 144A sr. unsec. notes 6s, 2018 205,000 209,100 Petrobras International Finance Co. company guaranty sr. unsec. notes 6 3/4s, 2041 (Brazil) 215,000 247,064 Petrobras International Finance Co. company guaranty sr. unsec. notes 5 3/8s, 2021 (Brazil) 825,000 866,746 Pride International, Inc. sr. unsec. notes 7 7/8s, 2040 130,000 169,345 Ras Laffan Liquefied Natural Gas Co., Ltd. 144A company guaranty sr. notes 5 1/2s, 2014 (Qatar) 500,000 535,000 Spectra Energy Partners LP sr. unsec. notes 4.6s, 2021 225,000 235,988 Putnam VT Income Fund 7 CORPORATE BONDS AND NOTES (31.7%)* cont. Principal amount Value Energy cont. Statoil ASA company guaranty sr. unsec. notes 5.1s, 2040 (Norway) $430,000 $509,014 Weatherford Bermuda company guaranty sr. unsec. notes 9 5/8s, 2019 405,000 523,783 Weatherford International, Inc. company guaranty sr. unsec. unsub. notes 6.8s, 2037 95,000 106,268 Weatherford International, Inc. company guaranty sr. unsec. unsub. notes 6.35s, 2017 115,000 128,477 Weatherford International, Ltd. company guaranty 6 1/2s, 2036 (Switzerland) 185,000 201,480 Weatherford International, Ltd. sr. notes 5 1/2s, 2016 (Switzerland) 195,000 214,458 Financials (12.7%) Aflac, Inc. sr. unsec. notes 6.9s, 2039 460,000 511,457 Aflac, Inc. sr. unsec. notes 6.45s, 2040 320,000 338,915 American Express Bank FSB notes Ser. BKN1, 5.55s, 2012 350,000 361,682 American Express Bank FSB sr. unsec. FRN Ser. BKNT, 0.576s, 2017 570,000 514,112 American Express Co. sr. unsec. notes 8 1/8s, 2019 800,000 1,034,297 American International Group, Inc. jr. sub. bonds FRB 8.175s, 2058 275,000 244,750 American International Group, Inc. sr. unsec. Ser. MTN, 5.85s, 2018 615,000 598,743 AON Corp. jr. unsec. sub. notes 8.205s, 2027 1,065,000 1,241,312 Assurant, Inc. sr. unsec. notes 6 3/4s, 2034 485,000 504,917 Banco do Brasil SA 144A unsec. sub. notes 5 7/8s, 2022 (Brazil) 900,000 881,975 Bank of America Corp. sr. unsec. unsub. notes 6 1/2s, 2016 420,000 422,969 Barclays Bank PLC 144A sub. notes 10.179s, 2021 (United Kingdom) 1,225,000 1,282,747 Barclays Bank PLC 144A unsec. sub. notes 6.05s, 2017 (United Kingdom) 700,000 632,981 Bear Stearns Cos., Inc. (The) sr. notes 6.4s, 2017 455,000 508,189 Bear Stearns Cos., Inc. (The) sr. unsec. notes 7 1/4s, 2018 715,000 838,231 Bosphorus Financial Services, Ltd. 144A sr. notes FRN 2.257s, 2012 59,625 59,564 Camden Property Trust sr. unsec. notes 4 7/8s, 2023 R 965,000 959,288 Capital One Capital III company guaranty 7.686s, 2036 475,000 473,813 Capital One Capital V company guaranty jr. unsec. sub. notes 10 1/4s, 2039 580,000 601,750 Citigroup, Inc. sr. notes 6 1/2s, 2013 50,000 52,048 Citigroup, Inc. sr. unsec. sub. FRN 0.81s, 2016 812,000 645,571 Citigroup, Inc. sub. notes 5s, 2014 405,000 400,832 Citigroup, Inc. unsec. sub. notes 6 1/8s, 2036 200,000 173,002 Citigroup, Inc. unsec. sub. notes 5 5/8s, 2012 320,000 324,833 CNA Financial Corp. sr. unsec. unsub. notes 5 3/4s, 2021 255,000 260,209 CNA Financial Corp. unsec. notes 6 1/2s, 2016 350,000 378,579 Commonwealth Bank of Australia 144A sr. unsec. notes 5s, 2019 (Australia) 75,000 79,540 Commonwealth Bank of Australia 144A sr. unsec. notes 3 3/4s, 2014 (Australia) 40,000 41,615 Credit Suisse Guernsey, Ltd. jr. unsec. sub. notes FRN 5.86s, 2017 (United Kingdom) 442,000 359,125 Credit Suisse Guernsey, Ltd. jr. unsec. sub. notes FRN 1.147s, 2017 (United Kingdom) 194,000 128,797 CORPORATE BONDS AND NOTES (31.7%)* cont. Principal amount Value Financials cont. Deutsche Bank Capital Funding Trust VII 144A jr. unsec. sub. bonds FRB 5.628s, perpetual maturity $830,000 $593,450 Duke Realty LP sr. unsec. notes 6 1/2s, 2018 R 185,000 204,429 Duke Realty LP sr. unsec. notes 6 1/4s, 2013 R 22,000 23,011 Erac USA Finance, Co. 144A sr. notes 4 1/2s, 2021 360,000 369,232 FIA Card Services, NA sub. notes Ser. BKNT, 7 1/8s, 2012 350,000 354,888 GATX Financial Corp. notes 5.8s, 2016 235,000 252,914 GE Capital Trust I unsec. sub. bonds FRB 6 3/8s, 2067 565,000 555,113 General Electric Capital Corp. sr. unsec. 5 5/8s, 2018 90,000 100,800 General Electric Capital Corp. sr. unsec. FRN Ser. MTN, 0.653s, 2016 100,000 91,514 General Electric Capital Corp. sr. unsec. notes 6 3/4s, 2032 425,000 497,650 Genworth Financial, Inc. sr. unsec. unsub. notes 7 5/8s, 2021 1,060,000 991,099 Glen Meadow Pass-Through Trust 144A jr. sub. notes FRN 6.505s, 2067 975,000 687,375 Goldman Sachs Group, Inc. (The) sr. unsec. 6.15s, 2018 230,000 237,380 Goldman Sachs Group, Inc. (The) sr. notes 7 1/2s, 2019 40,000 44,443 Goldman Sachs Group, Inc. (The) sub. notes 6 3/4s, 2037 1,200,000 1,122,431 Hartford Financial Services Group, Inc. (The) jr. unsec. sub. debs. FRB 8 1/8s, 2038 400,000 396,000 Hartford Financial Services Group, Inc. (The) sr. unsec. unsub. notes 6 5/8s, 2040 330,000 327,497 HBOS Capital Funding LP 144A bank guaranty jr. unsec. sub. FRB 6.071s, perpetual maturity (Jersey) 900,000 558,000 Highwood Realty LP sr. unsec. bonds 5.85s, 2017 R 410,000 433,653 HSBC Finance Capital Trust IX FRN 5.911s, 2035 1,300,000 1,079,000 HSBC Holdings PLC sub. notes 6 1/2s, 2037 (United Kingdom) 1,005,000 992,026 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 7 3/4s, 2016 350,000 363,125 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 260,000 239,850 JPMorgan Chase Bank NA sub. notes Ser. BKNT, 6s, 2017 405,000 435,661 JPMorgan Chase Capital XVIII bonds Ser. R, 6.95s, 2036 337,000 338,264 JPMorgan Chase Capital XXIII company guaranty jr. unsec. sub. notes FRN 1.457s, 2047 2,137,000 1,461,631 JPMorgan Chase Capital XXV bonds Ser. Y, 6.8s, 2037 45,000 45,169 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. notes FRN 7s, 2037 220,000 184,800 Liberty Mutual Insurance Co. 144A notes 7.697s, 2097 900,000 850,609 Lloyds TSB Bank PLC bank guaranty sr. unsec. unsub. notes 6 3/8s, 2021 (United Kingdom) 170,000 170,363 Lloyds TSB Bank PLC company guaranty sr. unsec. sub. notes Ser. MTN, 6 1/2s, 2020 (United Kingdom) 1,150,000 962,274 Loews Corp. notes 5 1/4s, 2016 210,000 231,211 Macquarie Bank Ltd. 144A unsec. sub. notes 6 5/8s, 2021 (Australia) 545,000 502,467 Massachusetts Mutual Life Insurance Co. 144A notes 8 7/8s, 2039 755,000 1,104,382 Merrill Lynch & Co., Inc. jr. sub. bonds 7 3/4s, 2038 875,000 831,357 Merrill Lynch & Co., Inc. sr. unsec. notes 6.4s, 2017 360,000 348,589 8 Putnam VT Inc ome Fund CORPORATE BONDS AND NOTES (31.7%)* cont. Principal amount Value Financials cont. Merrill Lynch & Co., Inc. sr. unsec. notes Ser. MTN, 6 7/8s, 2018 $125,000 $123,242 MetLife Capital Trust IV 144A jr. sub. debs. 7 7/8s, 2037 1,500,000 1,556,250 MetLife, Inc. jr. unsec. sub. notes 6.4s, 2036 85,000 80,431 Metropolitan Life Global Funding I 144A notes 3.65s, 2018 130,000 133,753 Morgan Stanley sr. unsec. notes Ser. MTN, 5 3/4s, 2016 445,000 433,395 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec notes 6 7/8s, 2021 R 355,000 351,894 Nationwide Financial Services, Inc. notes 5 5/8s, 2015 260,000 274,855 Nationwide Health Properties, Inc. unsec. notes 6 1/4s, 2013 R 195,000 201,248 Nationwide Mutual Insurance Co. 144A notes 8 1/4s, 2031 205,000 220,433 Nordea Bank AB 144A jr. unsec. sub. notes FRN 5.424s, 2015 (Sweden) 100,000 90,200 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 R 704,000 707,520 OneAmerica Financial Partners, Inc. 144A bonds 7s, 2033 515,000 532,258 Progressive Corp. (The) jr. unsec. sub. notes FRN 6.7s, 2037 1,690,000 1,706,900 Prudential Financial, Inc. sr. notes 7 3/8s, 2019 165,000 195,040 Prudential Financial, Inc. sr. notes 6.2s, 2015 165,000 180,305 Prudential Financial, Inc. sr. unsec. notes 6 5/8s, 2040 270,000 298,268 Prudential Financial, Inc. sr. unsec. unsub. notes Ser. MTNB, 5.1s, 2014 205,000 220,489 Royal Bank of Scotland Group PLC sr. unsec. unsub. notes 6.4s, 2019 (United Kingdom) 150,000 140,428 Santander Issuances S.A. Unipersonal 144A bank guaranty unsec. sub. notes 5.911s, 2016 (Spain) 800,000 683,530 SL Green Realty Corp./SL Green Operating Partnership/Reckson Operating Part sr. unsec. notes 5s, 2018 R 185,000 178,188 Societe Generale SA 144A jr. unsec. sub. bonds FRB 1.333s, 2017 (France) 355,000 198,424 Standard Chartered PLC 144A jr. sub. bonds FRB 7.014s, 2049 (United Kingdom) 800,000 729,563 State Street Capital Trust IV company guaranty jr. unsec. sub. bonds FRB 1.546s, 2037 1,525,000 1,016,027 Tanger Properties, LP sr. unsec. notes 6 1/8s, 2020 R 240,000 266,599 TD Ameritrade Holding Corp. company guaranty sr. unsec. unsub. notes 5.6s, 2019 385,000 416,280 Teachers Insurance & Annuity Association of America 144A notes 6.85s, 2039 605,000 776,458 Ventas Realty LP/Capital Corp. sr. notes 6 3/4s, 2017 R 190,000 197,048 Vornado Realty LP sr. unsec. unsub. notes 4 1/4s, 2015 R 465,000 481,237 Wachovia Bank NA sub. notes Ser. BKNT, 6s, 2017 930,000 1,026,927 Wachovia Corp. sr. unsec. notes 5 3/4s, 2017 760,000 858,673 WEA Finance, LLC 144A company guaranty sr. notes 7 1/8s, 2018 935,000 1,044,978 Wells Fargo Bank NA unsec. sub. notes FRN 0.671s, 2016 400,000 351,618 Westpac Capital Trust III 144A unsec. sub. notes FRN 5.819s, perpetual maturity (Australia) 645,000 627,540 Willis Group Holdings Ltd. company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 (United Kingdom) 410,000 434,805 CORPORATE BONDS AND NOTES (31.7%)* cont. Principal amount Value Financials cont. Willis Group North America, Inc. company guaranty 6.2s, 2017 $245,000 $269,381 ZFS Finance USA Trust V 144A bonds FRB 6 1/2s, 2037 218,000 196,200 Health care (0.7%) Aetna, Inc. sr. unsec. unsub. notes 6 3/4s, 2037 755,000 944,054 CIGNA Corp. sr. unsec. unsub. notes 5 3/8s, 2042 195,000 193,879 Coventry Health Care, Inc. sr. unsec. notes 5.45s, 2021 420,000 464,906 Fresenius Medical Care US Finance, Inc. 144A company guaranty sr. notes 5 3/4s, 2021 277,000 276,654 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 4 3/4s, 2020 97,000 103,527 UnitedHealth Group, Inc. sr. unsec. unsub. notes 4 5/8s, 2041 165,000 173,401 WellPoint, Inc. notes 7s, 2019 405,000 491,417 Technology (0.6%) Brocade Communications Systems, Inc. company guaranty sr. notes 6 7/8s, 2020 155,000 165,075 Brocade Communications Systems, Inc. company guaranty sr. notes 6 5/8s, 2018 100,000 104,000 Computer Sciences Corp. sr. unsec. notes 6 1/2s, 2018 265,000 259,700 Dell, Inc. sr. unsec. notes 5 7/8s, 2019 65,000 76,331 KLA-Tencor Corp. sr. unsec. notes 6.9s, 2018 850,000 980,180 Lexmark International Inc, sr. unsec. notes 5.9s, 2013 405,000 423,348 Xerox Corp. sr. unsec. notes 4 1/2s, 2021 185,000 187,491 Transportation (0.7%) American Airlines 2011-2 Class A Pass Through Trust company guaranty secured airplanes 8 5/8s, 2021 105,000 108,938 Burlington Northern Santa Fe Corp. sr. unsec. notes 5 3/4s, 2018 160,000 186,943 Burlington Northern Santa Fe Corp. sr. unsec. notes 4.7s, 2019 236,000 263,956 Continental Airlines, Inc. pass-through certificates Ser. 97-4A, 6.9s, 2018 183,459 190,797 CSX Corp. sr. unsec. unsub. notes 4 3/4s, 2042 95,000 98,109 Delta Air Lines, Inc. pass-through certificates 6.2s, 2018 117,908 125,867 Norfolk Southern Corp. sr. unsec. notes 6s, 2111 210,000 243,769 Northwest Airlines Corp. pass-through certificates Ser. 00-1, 7.15s, 2019 509,307 507,397 Southwest Airlines Co. pass-through certificates Ser. 07-1, 6.15s, 2022 296,052 317,516 Union Pacific Corp. 144A pass-through certificates 5.214s, 2014 295,000 323,558 United AirLines, Inc. pass-through certificates Ser. 07-A, 6.636s, 2022 232,212 230,470 Utilities and power (5.0%) AEP Texas North Co. sr. notes Ser. B, 5 1/2s, 2013 150,000 156,594 Appalachian Power Co. sr. notes Ser. L, 5.8s, 2035 255,000 294,291 Atmos Energy Corp. sr. unsub. notes 6.35s, 2017 370,000 438,431 Beaver Valley Funding Corp. sr. bonds 9s, 2017 309,000 325,090 Boardwalk Pipelines LP company guaranty 5 7/8s, 2016 680,000 763,761 Bruce Mansfield Unit pass-through certificates 6.85s, 2034 921,215 994,912 CMS Energy Corp. sr. unsec. notes 8 3/4s, 2019 610,000 722,694 CMS Energy Corp. sr. unsec. unsub. notes FRN 1.353s, 2013 375,000 371,250 Putnam VT Income Fund 9 CORPORATE BONDS AND NOTES (31.7%)* cont. Principal amount Value Utilities and power cont. Commonwealth Edison Co. 1st mtge. 6.15s, 2017 $105,000 $123,857 Commonwealth Edison Co. 1st mtge. sec. bonds 5 7/8s, 2033 195,000 235,935 Dolphin Subsidiary II, Inc. 144A sr. unsec. notes 6 1/2s, 2016 120,000 127,800 Dominion Resources, Inc. jr. sub. notes FRN Ser. 06-B, 2.879s, 2066 1,750,000 1,470,648 Dominion Resources, Inc. sr. unsec. unsub. notes Ser. 07-A, 6s, 2017 75,000 88,479 Duke Energy Carolinas, LLC sr. mtge. notes 4 1/4s, 2041 215,000 225,113 EDP Finance BV 144A sr. unsec. unsub. notes 6s, 2018 (Netherlands) 630,000 529,945 El Paso Natural Gas Co. sr. unsec. unsub. bonds 8 3/8s, 2032 380,000 482,105 Electricite de France 144A notes 6.95s, 2039 (France) 415,000 488,418 Electricite de France 144A sr. notes 4.6s, 2020 (France) 105,000 107,319 Enel Finance International SA 144A company guaranty sr. unsec. notes 5 1/8s, 2019 (Luxembourg) 280,000 250,138 Energy Transfer Partners LP sr. unsec. unsub. notes 6.05s, 2041 215,000 210,818 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. notes 5.7s, 2042 310,000 337,741 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. notes 3.2s, 2016 300,000 310,635 Iberdrola International BV company guaranty sr. unsec. unsub. notes 6 3/4s, 2036 170,000 179,179 ITC Holdings Corp. 144A notes 5 7/8s, 2016 450,000 512,317 ITC Holdings Corp. 144A sr. unsec. notes 6.05s, 2018 140,000 163,345 Kansas Gas and Electric Co. bonds 5.647s, 2021 197,875 210,812 KCP&L Greater Missouri Operations Co. sr. unsec. unsub. notes 11 7/8s, 2012 595,000 624,817 MidAmerican Energy Holdings Co. bonds 6 1/8s, 2036 490,000 585,231 MidAmerican Energy Holdings Co. sr. unsec. bond 6 1/2s, 2037 185,000 232,292 MidAmerican Funding, LLC sr. sec. bonds 6.927s, 2029 175,000 217,838 NGPL PipeCo, LLC 144A sr. unsec. notes 7.119s, 2017 395,000 389,936 Pacific Gas & Electric Co. sr. unsec. notes 6.35s, 2038 155,000 200,497 Pacific Gas & Electric Co. sr. unsub. 5.8s, 2037 265,000 324,809 PacifiCorp Sinking Fund 1st mtge. 6 1/4s, 2037 205,000 270,229 Potomac Edison Co. 144A 1st mtge. 5.8s, 2016 450,000 515,672 Power Receivable Finance, LLC 144A sr. notes 6.29s, 2012 147,425 147,425 PPL WEM Holdings PLC 144A sr. unsec. notes 5 3/8s, 2021 (United Kingdom) 945,000 990,974 Puget Sound Energy, Inc. jr. sub. FRN Ser. A, 6.974s, 2067 610,000 603,900 Spectra Energy Capital, LLC company guaranty sr. unsec. unsub. notes 6.2s, 2018 50,000 56,696 Spectra Energy Capital, LLC sr. notes 8s, 2019 325,000 412,637 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes 6.572s, 2017 105,000 124,668 Texas-New Mexico Power Co. 144A 1st mtge. sec. 9 1/2s, 2019 950,000 1,256,872 Trans-Canada Pipelines, Ltd. jr. unsec. sub. notes FRN 6.35s, 2067 (Canada) 915,000 918,079 Union Electric Co. 1st mtge. sr. sec. bonds 6.7s, 2019 260,000 315,813 CORPORATE BONDS AND NOTES (31.7%)* cont. Principal amount Value Utilities and power cont. West Penn Power Co. 144A 1st mtge. 5.95s, 2017 $395,000 $469,280 Wisconsin Energy Corp. jr. unsec. sub. notes FRN 6 1/4s, 2067 815,000 815,408 Total corporate bonds and notes (cost $118,703,294) MORTGAGE-BACKED SECURITIES (29.8%)* Principal amount Value Adjustable Rate Mortgage Trust FRB Ser. 05-7, Class 7A21, 0.544s, 2035 $1,584,456 $982,363 FRB Ser. 05-5, Class 6A21, 0.524s, 2035 698,592 461,071 Banc of America Commercial Mortgage, Inc. Ser. 07-2, Class A2, 5.634s, 2049 1,154,750 1,179,059 Ser. 06-6, Class A2, 5.309s, 2045 700,681 699,980 Ser. 07-1, Class XW, IO, 0.283s, 2049 5,959,629 69,847 Banc of America Commercial Mortgage, Inc. 144A Ser. 04-4, Class XC, IO, 0.866s, 2042 9,315,388 177,216 Ser. 04-5, Class XC, IO, 0.721s, 2041 16,246,086 287,897 Ser. 02-PB2, Class XC, IO, 0.57s, 2035 2,751,153 8,804 Ser. 07-5, Class XW, IO, 0.421s, 2051 12,873,585 213,302 Ser. 05-1, Class XW, IO, 0.075s, 2042 121,192,323 59,748 Bear Stearns Commercial Mortgage Securities, Inc. FRB Ser. 00-WF2, Class F, 8.298s, 2032 412,000 426,854 Ser. 04-PWR3, Class D, 4.889s, 2041 F 586,000 557,658 Ser. 04-PR3I, Class X1, IO, 0.256s, 2041 2,146,974 36,891 Bear Stearns Commercial Mortgage Securities, Inc. 144A Ser. 06-PW14, Class X1, IO, 0.166s, 2038 7,305,093 116,881 Citigroup Commercial Mortgage Trust FRB Ser. 05-C3, Class AJ, 4.96s, 2043 570,000 526,538 Citigroup/Deutsche Bank Commercial Mortgage Trust 144A Ser. 07-CD4, Class XW, IO, 0.366s, 2049 23,650,397 326,375 Ser. 07-CD4, Class XC, IO, 0.169s, 2049 66,223,212 582,764 Commercial Mortgage Acceptance Corp. 144A Ser. 98-C1, Class F, 6.23s, 2031 241,544 248,849 Ser. 98-C2, Class F, 5.44s, 2030 697,928 725,796 Commercial Mortgage Pass-Through Certificates Ser. 05-LP5, Class B, 5.105s, 2043 467,000 442,483 Commercial Mortgage Pass-Through Certificates 144A Ser. 05-LP5, Class XC, IO, 0.202s, 2043 15,716,190 140,880 Ser. 06-C8, Class XS, IO, 0.171s, 2046 28,712,222 377,074 Ser. 05-C6, Class XC, IO, 0.064s, 2044 24,502,765 135,946 Countrywide Home Loans 144A Ser. 04-R2, Class 1AS, IO, 5.674s, 2034 1,639,820 258,272 Ser. 05-R3, Class AS, IO, 5.581s, 2035 162,605 26,741 FRB Ser. 04-R2, Class 1AF1, 0.714s, 2034 1,618,706 1,238,310 FRB Ser. 05-R3, Class AF, 0.694s, 2035 159,787 128,629 Credit Suisse Mortgage Capital Certificates FRB Ser. 07-C4, Class A2, 5.795s, 2039 1,934,615 1,943,046 Ser. 06-C5, Class AX, IO, 0.156s, 2039 13,503,444 189,723 Credit Suisse Mortgage Capital Certificates 144A Ser. 07-C2, Class AX, IO, 0.105s, 2049 47,010,777 283,616 CS First Boston Mortgage Securities Corp. FRB Ser. 04-C2, Class D, 5.575s, 2036 512,000 501,760 Ser. 05-C5, Class AJ, 5.1s, 2038 F 782,000 722,720 Ser. 03-CPN1, Class E, 4.891s, 2035 459,000 442,352 CS First Boston Mortgage Securities Corp. 144A Ser. 98-C1, Class F, 6s, 2040 808,000 848,400 FRB Ser. 03-CK2, Class G, 5.744s, 2036 785,000 767,934 Ser. 02-CP3, Class AX, IO, 1.381s, 2035 15,593,110 62,825 Ser. 04-C4, Class AX, IO, 1.02s, 2039 2,487,233 54,132 10 Putnam VT Inc ome Fund MORTGAGE-BACKED SECURITIES (29.8%)* cont. Principal amount Value DLJ Commercial Mortgage Corp. 144A FRB Ser. 98-CG1, Class B4, 7.219s, 2031 $970,000 $1,028,579 Ser. 99-CG2, Class B4, 6.1s, 2032 1,086,744 1,075,877 Federal Home Loan Mortgage Corp. IFB Ser. 3408, Class EK, 24.673s, 2037 701,928 1,094,753 IFB Ser. 2976, Class LC, 23.4s, 2035 99,192 153,956 IFB Ser. 2979, Class AS, 23.253s, 2034 122,491 164,020 IFB Ser. 3072, Class SM, 22.776s, 2035 531,151 801,263 IFB Ser. 3065, Class DC, 19.025s, 2035 626,355 940,998 IFB Ser. 2990, Class LB, 16.234s, 2034 646,245 871,985 IFB Ser. 3835, Class SN, 15.429s, 2041 2,929,144 4,044,005 IFB Ser. 3287, Class SE, IO, 6.422s, 2037 1,914,734 245,928 IFB Ser. 3835, Class SC, IO, 6.372s, 2038 2,180,177 387,003 IFB Ser. 3907, Class KS, IO, 6.272s, 2040 2,188,855 357,653 IFB Ser. 3708, Class SA, IO, 6.172s, 2040 5,610,208 725,007 IFB Ser. 3852, Class NT, 5.722s, 2041 1,131,608 1,173,523 IFB Ser. 3752, Class PS, IO, 5.722s, 2040 2,876,724 475,638 Ser. 3645, Class ID, IO, 5s, 2040 243,044 25,148 Ser. 3632, Class CI, IO, 5s, 2038 273,088 26,782 Ser. 3626, Class DI, IO, 5s, 2037 186,119 9,771 Ser. 3623, Class CI, IO, 5s, 2036 169,891 15,688 Ser. 3747, Class HI, IO, 4 1/2s, 2037 663,683 79,229 Ser. 3707, Class PI, IO, 4 1/2s, 2025 4,075,520 321,233 Ser. 3768, Class MI, IO, 4s, 2035 22,028,329 2,212,887 Ser. 3738, Class MI, IO, 4s, 2034 11,438,024 1,020,351 Ser. 3736, Class QI, IO, 4s, 2034 4,037,878 292,746 Ser. 3751, Class MI, IO, 4s, 2034 4,222,526 256,096 Ser. 3707, Class HI, IO, 4s, 2023 1,124,254 45,364 Ser. T-56, Class A, IO, 0.524s, 2043 5,996,929 108,694 Ser. T-56, Class 3, IO, 0.472s, 2043 3,012,048 1,412 Ser. T-56, Class 1, IO, 0.294s, 2043 7,478,179 4,674 Ser. T-56, Class 2, IO, 0.123s, 2043 16,580,062 15,544 Ser. 3369, Class BO, PO, zero %, 2037 37,014 33,968 Ser. 3327, Class IF, IO, zero %, 2037 11,070 1 Ser. 3391, PO, zero %, 2037 113,586 99,633 Ser. 3300, PO, zero %, 2037 431,403 393,278 Ser. 3175, Class MO, PO, zero %, 2036 59,032 53,591 Ser. 3210, PO, zero %, 2036 97,837 89,964 FRB Ser. 3326, Class YF, zero %, 2037 23,060 21,200 FRB Ser. 3117, Class AF, zero %, 2036 25,274 21,350 FRB Ser. 3326, Class WF, zero %, 2035 72,120 66,275 FRB Ser. 3036, Class AS, zero %, 2035 33,124 28,501 Federal National Mortgage Association IFB Ser. 07-75, Class JS, 50.011s, 2037 304,283 621,179 IFB Ser. 06-62, Class PS, 38.138s, 2036 796,520 1,368,280 IFB Ser. 06-8, Class HP, 23.49s, 2036 588,812 937,831 IFB Ser. 05-45, Class DA, 23.343s, 2035 1,127,053 1,789,321 IFB Ser. 07-53, Class SP, 23.123s, 2037 463,190 705,587 IFB Ser. 05-122, Class SE, 22.072s, 2035 1,001,397 1,464,692 IFB Ser. 05-75, Class GS, 19.369s, 2035 683,141 963,446 IFB Ser. 05-106, Class JC, 19.214s, 2035 390,533 602,968 IFB Ser. 05-83, Class QP, 16.631s, 2034 138,743 186,468 IFB Ser. 11-4, Class CS, 12.313s, 2040 871,716 982,672 IFB Ser. 11-67, Class BS, IO, 6.206s, 2041 5,936,957 901,527 IFB Ser. 11-27, Class AS, IO, 6.186s, 2041 5,470,716 722,080 Ser. 10-67, Class BI, IO, 5 1/2s, 2025 2,780,440 284,047 Ser. 10-100, Class AI, IO, 4 1/2s, 2025 5,274,542 325,898 Ser. 03-W10, Class 1, IO, 1.444s, 2043 4,435,218 199,585 Ser. 07-64, Class LO, PO, zero %, 2037 192,383 176,998 FRB Ser. 06-104, Class EK, zero %, 2036 7,085 6,873 Ser. 372, Class 1, PO, zero %, 2036 257,642 249,027 IFB Ser. 06-48, Class FG, zero %, 2036 27,717 27,063 MORTGAGE-BACKED SECURITIES (29.8%)* cont. Principal amount Value First Union National Bank Commercial Mortgage 144A Ser. 01-C3, Class K, 6.155s, 2033 $572,000 $572,000 First Union National Bank-Bank of America Commercial Mortgage 144A Ser. 01-C1, Class 3, IO, 1.269s, 2033 1,307,273 52 First Union-Lehman Brothers Commercial Mortgage Trust II Ser. 97-C2, Class F, 7 1/2s, 2029 1,196,000 1,230,552 Ser. 97-C2, Class G, 7 1/2s, 2029 361,000 382,660 First Union-Lehman Brothers-Bank of America 144A Ser. 98-C2, Class G, 7s, 2035 1,515,000 1,488,488 GE Capital Commercial Mortgage Corp. 144A Ser. 03-C2, Class D, 5.326s, 2037 935,000 944,405 Ser. 05-C2, Class XC, IO, 0.141s, 2043 22,317,429 169,612 Ser. 07-C1, Class XC, IO, 0.091s, 2049 62,600,990 315,196 Ser. 05-C3, Class XC, IO, 0.081s, 2045 126,165,210 589,415 GMAC Commercial Mortgage Securities, Inc. Ser. 97-C1, Class X, IO, 1.242s, 2029 2,194,582 66,775 Ser. 05-C1, Class X1, IO, 0.239s, 2043 22,772,054 309,199 GMAC Commercial Mortgage Securities, Inc. 144A Ser. 99-C3, Class G, 6.974s, 2036 87,595 75,332 Government National Mortgage Association IFB Ser. 11-56, Class SA, 23.339s, 2041 4,948,716 7,403,577 IFB Ser. 10-158, Class SD, 14.146s, 2040 855,000 1,181,516 IFB Ser. 11-70, Class WS, 9.13s, 2040 3,648,000 4,111,624 IFB Ser. 11-56, Class SG, 6.784s, 2041 109,381 119,410 IFB Ser. 11-56, Class MS, 6.782s, 2041 196,131 212,949 IFB Ser. 11-37, Class SB, IO, 6.415s, 2038 863,418 117,324 IFB Ser. 11-61, Class CS, IO, 6.395s, 2035 6,882,724 1,041,618 IFB Ser. 10-85, Class AS, IO, 6.365s, 2039 2,195,575 348,204 IFB Ser. 11-37, Class SD, IO, 6.365s, 2038 1,110,756 149,885 IFB Ser. 10-163, Class SI, IO, 6.347s, 2037 1,805,482 281,036 IFB Ser. 10-31, Class HS, IO, 6.315s, 2039 4,125,090 655,147 IFB Ser. 10-58, Class LS, IO, 6.265s, 2039 2,631,301 428,244 IFB Ser. 10-42, Class SP, IO, 6.265s, 2039 1,579,560 259,853 IFB Ser. 10-53, Class SA, IO, 6.215s, 2039 10,672,258 1,693,474 IFB Ser. 11-40, Class AS, IO, 5.837s, 2036 3,328,294 450,118 IFB Ser. 11-70, Class SM, IO, 5.607s, 2041 1,760,000 485,549 Ser. 10-68, Class MI, IO, 5s, 2039 4,516,475 689,485 Ser. 11-116, Class IA, IO, 4 1/2s, 2039 4,260,919 619,112 Ser. 11-70, PO, zero %, 2041 15,885,366 12,825,368 Ser. 10-151, Class KO, PO, zero %, 2037 763,564 684,886 Ser. 06-36, Class OD, PO, zero %, 2036 18,741 17,263 FRB Ser. 07-35, Class UF, zero %, 2037 4,881 4,800 Greenwich Capital Commercial Funding Corp. FRB Ser. 05-GG3, Class AJ, 4.859s, 2042 579,000 570,991 Greenwich Capital Commercial Funding Corp. 144A Ser. 03-C1, Class G, 4.773s, 2035 498,000 481,328 GS Mortgage Securities Corp. II Ser. 06-GG6, Class A2, 5.506s, 2038 271,103 272,246 GS Mortgage Securities Corp. II 144A Ser. 98-C1, Class F, 6s, 2030 366,849 369,600 Ser. 06-GG6, Class XC, IO, 0.073s, 2038 54,763,761 99,506 GSMPS Mortgage Loan Trust 144A IFB Ser. 04-4, Class 1AS, IO, 5.255s, 2034 307,494 50,232 FRB Ser. 04-4, Class 1AF, 0.694s, 2034 307,494 235,233 JPMorgan Chase Commercial Mortgage Securities Corp. FRB Ser. 04-CB9, Class B, 5.657s, 2041 F 744,000 689,331 FRB Ser. 02-C2, Class E, 5.31s, 2034 448,000 441,007 Ser. 06-LDP8, Class X, IO, 0.555s, 2045 28,643,326 582,691 Ser. 07-LDPX, Class X, IO, 0.327s, 2049 20,487,571 237,861 Putnam VT Income Fund 11 MORTGAGE-BACKED SECURITIES (29.8%)* cont. Principal amount Value JPMorgan Chase Commercial Mortgage Securities Corp. 144A Ser. 00-C9, Class G, 6 1/4s, 2032 $39,904 $39,949 FRB Ser. 01-C1, Class H, 5.626s, 2035 F 487,000 472,962 Ser. 05-CB12, Class X1, IO, 0.109s, 2037 16,682,423 134,727 Ser. 06-LDP6, Class X1, IO, 0.05s, 2043 45,207,336 152,168 LB Commercial Conduit Mortgage Trust 144A Ser. 99-C1, Class F, 6.41s, 2031 314,997 300,035 Ser. 99-C1, Class G, 6.41s, 2031 554,198 483,538 Ser. 98-C4, Class G, 5.6s, 2035 260,000 269,516 Ser. 98-C4, Class H, 5.6s, 2035 441,000 477,195 LB-UBS Commercial Mortgage Trust Ser. 06-C6, Class AM, 5.413s, 2039 F 1,160,000 1,179,847 Ser. 03-C5, Class F, 4.843s, 2037 750,000 686,250 Ser. 07-C2, Class XW, IO, 0.53s, 2040 4,190,906 83,730 LB-UBS Commercial Mortgage Trust 144A Ser. 06-C7, Class XW, IO, 0.664s, 2038 20,495,887 515,308 Ser. 06-C7, Class XCL, IO, 0.287s, 2038 35,553,602 627,841 Ser. 05-C2, Class XCL, IO, 0.263s, 2040 80,709,408 622,592 Ser. 05-C3, Class XCL, IO, 0.259s, 2040 39,535,583 679,775 Ser. 05-C5, Class XCL, IO, 0.188s, 2040 42,875,641 621,054 Ser. 07-C2, Class XCL, IO, 0.178s, 2040 87,274,202 1,091,888 Ser. 05-C7, Class XCL, IO, 0.114s, 2040 55,288,265 303,975 Merrill Lynch Mortgage Trust FRB Ser. 07-C1, Class A3, 5.834s, 2050 166,000 172,997 Ser. 05-MCP1, Class XC, IO, 0.178s, 2043 21,763,342 227,732 Merrill Lynch Mortgage Trust 144A Ser. 04-KEY2, Class XC, IO, 0.885s, 2039 6,399,011 130,175 Mezz Cap Commercial Mortgage Trust 144A Ser. 04-C1, Class X, IO, 8.383s, 2037 987,951 59,277 Ser. 06-C4, Class X, IO, 5.68s, 2045 2,904,795 145,240 Ser. 05-C3, Class X, IO, 5.65s, 2044 1,011,393 60,684 Morgan Stanley Capital I Ser. 07-IQ14, Class A2, 5.61s, 2049 778,139 806,048 FRB Ser. 07-HQ12, Class A2, 5.6s, 2049 411,554 418,361 FRB Ser. 07-HQ12, Class A2FL, 0.528s, 2049 539,995 507,595 Morgan Stanley Capital I 144A Ser. 03-IQ6, Class C, 5.093s, 2041 F 656,000 658,436 Ser. 05-HQ5, Class X1, IO, 0.092s, 2042 6,665,677 32,262 Morgan Stanley Dean Witter Capital I Ser. 03-HQ2, Class C, 5.15s, 2035 614,000 592,111 Morgan Stanley ReREMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 10.236s, 2043 536,000 536,107 Mortgageit Trust Ser. 2005-2, Class 1A2, 0.624s, 2035 2,498,700 1,599,168 Nomura Asset Securities Corp. 144A Ser. 98-D6, Class B1, 6s, 2030 300,000 306,000 PNC Mortgage Acceptance Corp. 144A Ser. 00-C1, Class J, 6 5/8s, 2033 206,000 10,300 Structured Adjustable Rate Mortgage Loan Trust 144A Ser. 04-NP2, Class A, 0.644s, 2034 232,716 186,173 Structured Asset Securities Corp. IFB Ser. 07-4, Class 1A3, IO, 5.993s, 2045 14,816,247 2,074,275 Ser. 07-4, Class 1A4, IO, 1s, 2045 17,279,546 701,982 Structured Asset Securities Corp. 144A FRB Ser. 05-RF2, Class A, 0.644s, 2035 3,517,024 2,637,768 TIAA Seasoned Commercial Mortgage Trust FRB Ser. 07-C4, Class AJ, 5.739s, 2039 F 1,667,000 1,488,203 Wachovia Bank Commercial Mortgage Trust Ser. 07-C30, Class A3, 5.246s, 2043 825,000 833,786 Ser. 06-C29, IO, 0.395s, 2048 32,634,122 496,691 Ser. 07-C34, IO, 0.378s, 2046 9,293,059 144,042 MORTGAGE-BACKED SECURITIES (29.8%)* cont. Principal amount Value Wachovia Bank Commercial Mortgage Trust 144A Ser. 06-C26, Class XC, IO, 0.048s, 2045 $12,604,367 $36,553 Ser. 06-C23, Class XC, IO, 0.047s, 2045 33,959,234 154,175 WAMU Commercial Mortgage Securities Trust 144A Ser. 05-C1A, Class G, 5.72s, 2036 73,000 35,405 Ser. 05-C1A, Class C, 4.9s, 2036 119,000 119,374 WAMU Mortgage Pass-Through Certificates FRB Ser. 05-AR19, Class A1C3, 0.794s, 2045 3,116,581 1,558,291 Total mortgage-backed securities (cost $104,202,750) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (11.7%)* Principal amount Value U.S. Government Agency Mortgage Obligations (11.7%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 3 1/2s, January 1, 2041 $552,275 $567,614 Federal National Mortgage Association Pass-Through Certificates 5s, March 1, 2038 280,807 303,129 3 1/2s, February 1, 2041 982,750 1,011,733 3 1/2s, TBA, January 1, 2042 39,000,000 40,115,131 3 1/2s, TBA, December 1, 2041 4,000,000 4,117,500 Total U.S. government and agency mortgage obligations (cost $45,521,327) U.S. TREASURY OBLIGATIONS (—%)* Principal amount Value U.S. Treasury Notes 2 5/8s, November 15, 2020 $128,000 $137,825 Total U.S. treasury obligations (cost $120,469) ASSET-BACKED SECURITIES (5.0%)* Principal amount Value Aames Mortgage Investment Trust FRB Ser. 06-1, Class A3, 0.454s, 2036 $2,032,488 $1,285,549 Ace Securities Corp. FRB Ser. 06-HE3, Class A2C, 0.444s, 2036 418,000 168,020 Bombardier Capital Mortgage Securitization Corp. Ser. 99-A, Class A4, 6.475s, 2025 1,117,754 1,115,874 Conseco Finance Securitizations Corp. Ser. 00-5, Class A6, 7.96s, 2032 1,025,203 761,213 FRB Ser. 02-1, Class M1A, 2.32s, 2033 1,800,000 1,572,017 Countrywide Asset Backed Certificates FRB Ser. 07-12, Class 2A2, 0.794s, 2047 635,000 425,450 FRB Ser. 06-BC1, Class 2A3, 0.584s, 2036 994,000 576,520 FRB Ser. 07-3, Class 2A2, 0.464s, 2047 2,581,000 1,820,199 FRB Ser. 07-11, Class 2A2, 0.414s, 2047 1,924,000 1,568,060 FRB Ser. 07-1, Class 2A2, 0.394s, 2037 2,050,000 1,499,575 First Plus Home Loan Trust Ser. 97-3, Class B1, 7.79s, 2023 (In default) † 77,731 8 GE Business Loan Trust 144A Ser. 04-2, Class D, 3.028s, 2032 169,602 67,671 Green Tree Financial Corp. Ser. 99-3, Class A7, 6.74s, 2031 746,119 722,802 GSAA Home Equity Trust FRB Ser. 05-8, Class A3, 0.724s, 2035 2,172,000 1,411,800 FRB Ser. 05-9, Class 2A3, 0.664s, 2035 1,400,000 948,500 FRB Ser. 05-6, Class A3, 0.664s, 2035 2,406,000 1,512,885 FRB Ser. 05-11, Class 3A4, 0.544s, 2035 414,437 310,828 Lehman ABS Manufactured Housing Contract Ser. 01-B, Class M1, 6.63s, 2040 1,800,000 1,548,000 Madison Avenue Manufactured Housing Contract FRB Ser. 02-A, Class B1, 3.544s, 2032 1,626,445 1,301,156 Mid-State Trust Ser. 11, Class B, 8.221s, 2038 169,168 169,551 12 Putnam VT Inc ome Fund ASSET-BACKED SECURITIES (5.0%)* cont. Principal amount Value Residential Asset Mortgage Products, Inc. FRB Ser. 07-RZ1, Class A2, 0.454s, 2037 $595,742 $372,831 SG Mortgage Securities Trust FRB Ser. 06-OPT2, Class A3D, 0.504s, 2036 704,000 200,154 TIAA Real Estate CDO, Ltd. Ser. 03-1A, Class E, 8s, 2038 778,635 93,436 Total asset-backed securities (cost $21,177,439) PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (4.0%)* strike price amount Value Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.325% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.325 $770,000 $28,829 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.325% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.325 770,000 25,964 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.8825% versus the three month USD-LIBOR-BBA maturing December 2042. Dec-12/2.8825 1,296,000 140,953 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.8825% versus the three month USD-LIBOR-BBA maturing December 2042. Dec-12/2.8825 1,296,000 95,303 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.305% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.305 770,000 27,566 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.305% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.305 770,000 24,663 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.28% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.28 770,000 26,157 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.28% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.28 770,000 23,346 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.26% versus the three month USD-LIBOR-BBA maturing September 2022. Sep-12/2.26 770,000 24,886 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.26% versus the three month USD-LIBOR-BBA maturing September 2022. Sep-12/2.26 770,000 22,091 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (4.0%)* cont. strike price amount Value Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing September 2042. Sep-12/2.855 $1,296,000 $125,738 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing September 2042. Sep-12/2.855 1,296,000 81,012 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.235% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.235 770,000 23,246 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.235% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.235 770,000 20,590 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.855 19,936,300 1,385,174 Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.855 19,936,300 204,068 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 3.37% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/3.37 6,638,267 736,848 Option on an interest rate swap with Barclays Bank PLC for the right to pay a fixed rate of 3.37% versus the three month USD- LIBOR-BBA maturing August 2022. Aug-12/3.37 6,638,267 21,906 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 3.52% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.52 5,531,889 685,456 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 3.36% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.36 5,531,889 609,725 Option on an interest rate swap with Barclays Bank PLC for the right to pay a fixed rate of 3.36% versus the three month USD- LIBOR-BBA maturing July 2022. Jul-12/3.36 5,531,889 18,200 Putnam VT Income Fund 13 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (4.0%)* cont. strike price amount Value Option on an interest rate swap with Barclays Bank PLC for the right to pay a fixed rate of 3.52% versus the three month USD- LIBOR-BBA maturing July 2022. Jul-12/3.52 $5,531,889 $13,332 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 3.51% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.51 2,212,756 272,346 Option on an interest rate swap with Barclays Bank PLC for the right to pay a fixed rate of 3.51% versus the three month USD- LIBOR-BBA maturing July 2022. Jul-12/3.51 2,212,756 5,200 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 3.5375% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.5375 5,531,889 695,082 Option on an interest rate swap with Barclays Bank PLC for the right to pay a fixed rate of 3.5375% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.5375 5,531,889 12,115 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 3.54% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.54 7,775,852 979,369 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 3.54% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.54 7,775,852 16,563 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.49 5,533,109 672,992 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.49 5,533,109 12,615 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 1,760,000 14,890 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 1,760,000 14,890 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 1.6714% versus the three month USD- LIBOR-BBA maturing July 2022. Jul-12/1.6714 1,760,000 14,890 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (4.0%)* cont. strike price amount Value Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 $1,760,000 $14,890 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 1,760,000 14,890 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.215% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.215 770,000 21,768 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.215% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.215 770,000 19,034 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 2.1075% versus the three month USD- LIBOR-BBA maturing July 2022. Jul-12/2.1075 7,935,000 181,870 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.1075% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.1075 7,935,000 181,870 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.683% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/1.683 1,760,000 13,446 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 1.683% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/1.683 1,760,000 13,446 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 1.683% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/1.683 1,760,000 13,446 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 1.683% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/1.683 1,760,000 13,446 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 1.683% versus the three month USD-LIBOR-BBA June 2022. Jun-12/1.683 1,760,000 13,446 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.195% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/2.195 770,000 20,112 14 Putnam VT Inc ome Fund PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (4.0%)* cont. strike price amount Value Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.195% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/2.195 $770,000 $17,348 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.055% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.055 1,708,000 35,031 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.03% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/2.03 1,708,000 31,017 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.005% versus the three month USD-LIBOR-BBA maturing May 2022. May-12/2.005 1,708,000 26,850 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 1.985% versus the three month USD- LIBOR-BBA maturing April 2022. Apr-12/1.985 1,708,000 22,819 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.83% versus the three month USD-LIBOR-BBA maturing June 2042. Jun-12/2.83 1,296,000 107,477 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.83% versus the three month USD-LIBOR-BBA maturing June 2042. Jun-12/2.83 1,296,000 61,804 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.122% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.122 4,575,000 106,781 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.096% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/2.096 4,575,000 96,167 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.074% versus the three month USD-LIBOR-BBA maturing May 2022. May-12/2.074 4,575,000 85,461 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.17% versus the three month USD-LIBOR-BBA maturing May 2022. May-12/2.17 770,000 18,195 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.17% versus the three month USD-LIBOR-BBA maturing May 2022. May-12/2.17 770,000 15,539 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.35% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/2.35 1,637,000 54,070 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (4.0%)* cont. strike price amount Value Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.861% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.861 $1,760,000 $16,773 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 1.861% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.861 1,760,000 16,773 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 1.861% versus the three month USD- LIBOR-BBA maturing April 2022. Apr-12/1.861 1,760,000 16,773 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 1.861% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.861 1,760,000 16,773 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 1.861% versus the three month USD-LIBOR-BBA April 2022. Apr-12/1.861 1,760,000 16,773 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.15% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/2.15 770,000 16,301 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.15% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/2.15 770,000 13,614 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.998% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.998 7,885,000 109,917 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 1.998% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.998 7,885,000 109,917 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.9275% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.9275 7,885,000 88,549 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 1.9275% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.9275 7,885,000 88,549 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 1.9275% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.9275 7,885,000 88,549 Putnam VT Income Fund 15 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (4.0%)* cont. strike price amount Value Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 1.9275% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.9275 $7,885,000 $88,549 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 1.9275% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.9275 7,885,000 88,549 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 1.9275% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.9275 7,885,000 88,549 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 1.765% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.765 3,955,000 24,402 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 2.015% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/2.015 1,582,000 22,417 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.075% versus the three month USD-LIBOR-BBA maturing March 2022. Mar-12/2.075 7,459,000 132,770 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.075% versus the three month USD-LIBOR-BBA maturing March 2022. Mar-12/2.075 7,459,000 118,449 Option on an interest rate swap with Barclays Bank PLC for the right to pay a fixed rate of 0.52% versus the three month USD-LIBOR-BBA maturing March 2014. Mar-12/0.52 12,695,000 61,952 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 0.52% versus the three month USD-LIBOR-BBA maturing March 2014. Mar-12/0.52 12,695,000 2,158 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.869% versus the three month USD-LIBOR-BBA maturing March 2022. Mar-12/1.869 1,760,000 13,429 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 1.869% versus the three month USD-LIBOR-BBA maturing March 2022. Mar-12/1.869 1,760,000 13,429 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 1.869% versus the three month USD-LIBOR-BBA maturing March 2022. Mar-12/1.869 1,760,000 13,429 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (4.0%)* cont. strike price amount Value Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 1.869% versus the three month USD-LIBOR-BBA maturing March 2022. Mar-12/1.869 $1,760,000 $13,429 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 1.869% versus the three month USD-LIBOR-BBA March 2022. Mar-12/1.869 1,760,000 13,429 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 1.96% versus the three month USD- LIBOR-BBA maturing March 2022. Mar-12/1.96 1,708,000 17,097 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.8025% versus the three month USD-LIBOR-BBA maturing March 2042. Mar-12/2.8025 1,296,000 82,050 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.8025% versus the three month USD-LIBOR-BBA maturing March 2042. Mar-12/2.8025 1,296,000 32,620 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.0525% versus the three month USD-LIBOR-BBA maturing February 2022. Feb-12/2.0525 7,459,000 107,932 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.0525% versus the three month USD-LIBOR-BBA maturing February 2022. Feb-12/2.0525 7,459,000 93,387 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 0.62% versus the three month USD-LIBOR-BBA maturing February 2014. Feb-12/0.62 16,976,000 45,496 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 0.62% versus the three month USD-LIBOR-BBA maturing February 2014. Feb-12/0.62 16,976,000 4,414 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 0.555% versus the three month USD- LIBOR-BBA maturing February 2014. Feb-12/0.555 12,047,414 44,816 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 0.555% versus the three month USD-LIBOR-BBA maturing February 2014. Feb-12/0.555 12,047,414 723 16 Putnam VT Inc ome Fund PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (4.0%)* cont. strike price amount Value Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.27% versus the three month USD-LIBOR-BBA maturing January 2022. Jan-12/2.27 $1,637,000 $37,274 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.03% versus the three month USD-LIBOR-BBA maturing January 2022. Jan-12/2.03 7,459,000 74,366 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.03% versus the three month USD-LIBOR-BBA maturing January 2022. Jan-12/2.03 7,459,000 59,299 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 1.953% versus the three month USD-LIBOR-BBA maturing January 2022. Jan-12/1.953 7,935,000 25,313 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 1.9475% versus the three month USD- LIBOR-BBA maturing January 2022. Jan-12/1.9475 7,935,000 24,043 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.96325% versus the three month USD-LIBOR-BBA maturing January 2022. Jan-12/1.96325 7,935,000 26,106 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.11875% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.11875 7,935,000 185,679 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.785% versus the three month USD-LIBOR-BBA maturing January 2042. Jan-12/2.785 1,296,000 54,082 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.785% versus the three month USD-LIBOR-BBA maturing January 2042. Jan-12/2.785 1,296,000 4,925 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 3.60% versus the three month USD-LIBOR-BBA maturing January 2042. Jan-12/3.60 16,356,565 3,459,414 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 4.60% versus the three month USD-LIBOR-BBA maturing January 2042. Jan-12/4.60 16,356,565 16 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (4.0%)* cont. strike price amount Value Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 0.545% versus the three month USD- LIBOR-BBA maturing January 2014. Jan-12/0.545 $12,047,414 $43,973 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 0.545% versus the three month USD-LIBOR-BBA maturing January 2014. Jan-12/0.545 12,047,414 12 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 1.9475% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/1.9475 12,307,000 215,988 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.169% versus the three month USD-LIBOR-BBA maturing September 2022. Sep-12/2.169 4,575,000 125,904 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.193% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.193 4,575,000 135,237 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.13375% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.13375 4,619,000 130,579 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.1125% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.1125 4,619,000 122,912 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 2.085% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.085 4,619,000 114,089 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 2.064% versus the three month USD-LIBOR-BBA maturing September 2022. Sep-12/2.064 4,619,000 106,237 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 2.042% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.042 4,619,000 96,999 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.144% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.144 4,575,000 116,525 Putnam VT Income Fund 17 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (4.0%)* cont. strike price amount Value Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.3675% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.3675 $2,196,000 $86,742 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.27% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.27 2,196,000 75,916 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.34375% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.34375 2,196,000 83,075 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.2475% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.2475 2,196,000 72,380 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.3175% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.3175 2,196,000 78,836 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.225% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.225 2,196,000 68,603 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.1825% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.1825 1,637,000 44,101 Total purchased options outstanding (cost $11,154,921) MUNICIPAL BONDS AND NOTES (0.4%)* Principal amount Value CA State G.O. Bonds (Build America Bonds), 7 1/2s, 4/1/34 $350,000 $420,298 IL State G.O. Bonds 4.421s, 1/1/15 165,000 171,272 4.071s, 1/1/14 490,000 504,073 North TX, Thruway Auth. Rev. Bonds (Build America Bonds), 6.718s, 1/1/49 285,000 343,961 OH State U. Rev. Bonds (Build America Bonds), 4.91s, 6/1/40 255,000 288,997 Total municipal bonds and notes (cost $1,547,437) FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (0.2%)* Principal amount Value Hungary (Republic of) sr. unsec. unsub. notes 7 5/8s, 2041 $220,000 $198,108 Korea Development Bank sr. unsec. unsub. notes 4s, 2016 400,000 404,869 Total foreign government and agency bonds and notes (cost $627,966) SENIOR LOANS (—%)* c Principal amount Value Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B2, 3 3/8s, 2015 $104,084 $90,256 National Bedding Co., LLC bank term loan FRN Ser. B, 4 1/8s, 2013 44,310 43,590 SunGard Data Systems, Inc. bank term loan FRN 2.024s, 2014 2,824 2,746 SunGard Data Systems, Inc. bank term loan FRN Ser. B, 3.997s, 2016 58,505 56,860 Total senior loans (cost $201,586) SHORT-TERM INVESTMENTS (54.4%)* Principal amount/shares Value Federal National Mortgage Association discount notes with an effective yield of 0.029%, April 16, 2012 ## $5,000,000 $4,999,710 Straight-A Funding, LLC commercial paper with an effective yield of 0.188%, February 21, 2012 2,000,000 1,999,462 Straight-A Funding, LLC commercial paper with an effective yield of 0.188%, February 10, 2012 5,500,000 5,498,839 Straight-A Funding, LLC commercial paper with an effective yield of 0.188%, January 30, 2012 4,000,000 3,999,388 U.S. Treasury Bills with effective yields ranging from 0.088% to 0.124%, May 3, 2012 # ## 6,916,000 6,915,419 U.S. Treasury Bills with effective yields ranging from 0.055% to 0.111%, July 26, 2012 # ## 41,016,000 41,003,162 U.S. Treasury Bills with effective yields ranging from 0.104% to 0.107%, December 13, 2012 ## 9,767,000 9,756,950 U.S. Treasury Bills with effective yields ranging from 0.084% to 0.105%, November 15, 2012 ## 20,172,000 20,156,468 U.S. Treasury Bills with an effective yield of 0.087%, October 18, 2012 ## 9,210,000 9,203,719 U.S. Treasury Bills with effective yields ranging from 0.065% to 0.085%, June 28, 2012 # ## 7,527,000 7,524,780 U.S. Treasury Bills with an effective yield of 0.085%, April 5, 2012 ## 3,000,000 2,999,844 U.S. Treasury Bills with an effective yield of 0.006%, March 1, 2012 ## 10,000,000 9,999,710 Putnam Money Market Liquidity Fund 0.05% e 89,743,229 89,743,229 Total short-term investments (cost $213,786,556) Total investments (cost $517,043,745) Key to holding’s abbreviations FRB Floating Rate Bonds FRN Floating Rate Notes G.O. Bonds General Obligation Bonds IFB Inverse Floating Rate Bonds IO Interest Only MTN Medium Term Notes MTNB Medium Term Notes Class B PO Principal Only TBA To Be Announced Commitments Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from January 1, 2011 through December 31, 2011 (the reporting period). * Percentages are based on net assets of $392,917,259. † Non-income-producing security. # This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. ## This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. 18 Putnam VT Inc ome Fund c Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 7). e See Note 6 to the financial statements regarding investments in Putnam Money Market Liquidity Fund. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on the securities’ valuation inputs. R Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $216,232,852 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. See Note 1 to the financial statements regarding TBA’s. The rates shown on FRB and FRN are the current interest rates at the close of the reporting period. IFB are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rates shown are the current interest rates at the close of the reporting period. The dates shown on debt obligations are the original maturity dates. FUTURES CONTRACTS Unrealized OUTSTANDING Number of Expiration appreciation/ at 12/31/11 contracts Value date (depreciation) U.S. Treasury Bond 30 yr (Long) 89 $12,888,313 Mar-12 $187,331 U.S. Treasury Bond 30 yr Ultra (Long) 116 18,581,750 Mar-12 215,467 U.S. Treasury Bond 30 yr (Short) 5 724,063 Mar-12 (8,924) U.S. Treasury Bond 30 yr Ultra (Short) 2 320,375 Mar-12 (2,113) U.S. Treasury Note 2 yr (Long) 2 441,094 Mar-12 152 U.S. Treasury Note 5 yr (Long) 38 4,683,797 Mar-12 26,647 U.S. Treasury Note 10 yr (Long) 523 68,578,375 Mar-12 689,472 U.S. Treasury Note 10 yr (Short) 16 2,098,000 Mar-12 (20,905) Total TBA SALE COMMITMENTS OUTSTANDING at 12/31/11 (proceeds receivable Principal Settlement amount date Value Federal National Mortgage Association 3 1/2s, December1,2041 $4,000,000 12/12/11 $4,117,500 Total WRITTEN OPTIONS OUTSTANDING at 12/31/11 (premiums received Contract Expiration date/ amount strike price Value Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.72% versus the three month USD-LIBOR-BBA maturing January2022. $22,561,920 Jan-12/4.72 $23 WRITTEN OPTIONS OUTSTANDING at 12/31/11 (premiums received Contract Expiration date/ $31,946,766) cont. amount strike price Value Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.111% versus the three month USD-LIBOR-BBA maturing April2022. $1,249,000 Apr-12/2.111 $24,156 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 2.111% versus the three month USD-LIBOR-BBA maturing April2022. 1,249,000 Apr-12/2.111 24,156 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 2.111% versus the three month USD-LIBOR-BBA maturing April2022. 1,249,000 Apr-12/2.111 24,156 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.111% versus the three month USD-LIBOR-BBA maturing April2022. 1,249,000 Apr-12/2.111 24,156 Option on an interest rate swap with Barclays Bank for the obligation to pay a fixed rate of 2.111% versus the three month USD-LIBOR-BBA maturing April2022. 1,249,000 Apr-12/2.111 24,156 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.4275% versus the three month USD-LIBOR-BBA maturing April2022. 6,308,000 Apr-12/2.4275 237,307 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 2.4275% versus the three month USD-LIBOR-BBA maturing April2022. 6,308,000 Apr-12/2.4275 237,307 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 2.4275% versus the three month USD-LIBOR-BBA maturing April2022. 6,308,000 Apr-12/2.4275 237,307 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 2.4275% versus the three month USD-LIBOR-BBA maturing April2022. 6,308,000 Apr-12/2.4275 237,307 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.4275% versus the three month USD-LIBOR-BBA maturing April2022. 6,308,000 Apr-12/2.4275 237,307 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.4275% versus the three month USD-LIBOR-BBA maturing April2022. 6,308,000 Apr-12/2.4275 237,307 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.498% versus the three month USD-LIBOR-BBA maturing April2022. 6,308,000 Apr-12/2.498 268,847 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.498% versus the three month USD-LIBOR-BBA maturing April2022. 6,308,000 Apr-12/2.498 268,847 Putnam VT Income Fund 19 WRITTEN OPTIONS OUTSTANDING at 12/31/11 (premiums received Contract Expiration date/ $31,946,766) cont. amount strike price Value Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.20% versus the three month USD-LIBOR-BBA maturing August2024. $2,181,838 Aug-14/4.20 $45,164 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.20% versus the three month USD-LIBOR-BBA maturing August2024. 2,181,838 Aug-14/4.20 329,628 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August2045. 9,187,600 Aug-15/4.375 497,178 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August2045. 9,187,600 Aug-15/4.375 3,190,752 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August2045. 9,187,600 Aug-15/4.46 468,347 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August2045. 9,187,600 Aug-15/4.46 3,321,097 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 3.625% versus the three month USD-LIBOR-BBA maturing August2026. 10,186,838 Aug-16/3.625 561,020 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 3.625% versus the three month USD-LIBOR-BBA maturing August2026. 10,186,838 Aug-16/3.625 1,039,424 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August2026. 19,380,070 Aug-16/4.28 761,792 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August2026. 19,380,070 Aug-16/4.28 2,735,962 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.68% versus the three month USD-LIBOR-BBA maturing August2026. 3,530,993 Aug-16/4.68 114,012 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.68% versus the three month USD-LIBOR-BBA maturing August2026. 3,530,993 Aug-16/4.68 586,336 WRITTEN OPTIONS OUTSTANDING at 12/31/11 (premiums received Contract Expiration date/ $31,946,766) cont. amount strike price Value Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 5.35% versus the three month USD-LIBOR-BBA maturing August2026. $2,055,246 Aug-16/5.35 $48,728 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.35% versus the three month USD-LIBOR-BBA maturing August2026. 2,055,246 Aug-16/4.35 299,273 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.27% versus the three month USD-LIBOR-BBA maturing February2025. 11,318,460 Feb-15/5.27 155,595 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.27% versus the three month USD-LIBOR-BBA maturing February2025. 11,318,460 Feb-15/5.27 2,610,727 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 5.36% versus the three month USD-LIBOR-BBA maturing February2025. 4,173,720 Feb-15/5.36 57,180 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 5.36% versus the three month USD-LIBOR-BBA maturing February2025. 4,173,720 Feb-15/5.36 964,626 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 2.4475% versus the three month USD-LIBOR-BBA maturing January2022. 5,396,000 Jan-12/2.4475 200,246 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 2.453% versus the three month USD-LIBOR-BBA maturing January2022. 5,396,000 Jan-12/2.453 202,944 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.46325% versus the three month USD-LIBOR-BBA maturing January2022. 5,396,000 Jan-12/2.46325 207,746 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.72% versus the three month USD-LIBOR-BBA maturing January2022. 22,561,920 Jan-12/4.72 5,555,422 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing January2022. 37,603,200 Jan-12/4.80 38 20 Putnam VT Inc ome Fund WRITTEN OPTIONS OUTSTANDING at 12/31/11 (premiums received Contract Expiration date/ $31,946,766) cont. amount strike price Value Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing January2022. $37,603,200 Jan-12/4.80 $9,543,687 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July2022. 845,000 Jul-12/2.1714 22,088 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July2022. 845,000 Jul-12/2.1714 22,088 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.1714 versus the three month USD-LIBOR-BBA maturing July2022. 845,000 Jul-12/2.1714 22,088 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July2022. 845,000 Jul-12/2.1714 22,088 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July2022. 845,000 Jul-12/2.1714 22,088 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.372% versus the three month USD-LIBOR-BBA maturing July2022. 3,520,000 Jul-12/2.372 128,550 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.394% versus the three month USD-LIBOR-BBA maturing August2022. 3,520,000 Aug-12/2.394 135,978 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.346% versus the three month USD-LIBOR-BBA maturing June2022. 3,520,000 Jun-12/2.346 120,419 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 2.6075% versus the three month USD-LIBOR-BBA maturing July2022. 6,555,000 Jul-12/2.6075 338,500 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.6075% versus the three month USD-LIBOR-BBA maturing July2022. 6,555,000 Jul-12/2.6075 338,500 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.61875% versus the three month USD-LIBOR-BBA maturing July2022. 6,555,000 Jul-12/2.61875 343,416 WRITTEN OPTIONS OUTSTANDING at 12/31/11 (premiums received Contract Expiration date/ $31,946,766) cont. amount strike price Value Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.19% versus the three month USD-LIBOR-BBA maturing July2024. $1,818,198 Jul-14/4.19 $37,637 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.19% versus the three month USD-LIBOR-BBA maturing July2024. 1,818,198 Jul-14/4.19 273,768 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.29% versus the three month USD-LIBOR-BBA maturing July2024. 1,818,599 Jul-14/4.29 34,184 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.29% versus the three month USD-LIBOR-BBA maturing July2024. 1,818,599 Jul-14/4.29 294,073 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.34% versus the three month USD-LIBOR-BBA maturing July2024. 727,279 Jul-14/4.34 13,673 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.34% versus the three month USD-LIBOR-BBA maturing July2024. 727,279 Jul-14/4.34 117,423 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.35% versus the three month USD-LIBOR-BBA maturing July2024. 1,818,198 Jul-14/4.35 33,818 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.35% versus the three month USD-LIBOR-BBA maturing July2024. 1,818,198 Jul-14/4.35 294,908 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.36% versus the three month USD-LIBOR-BBA maturing July2024. 2,555,734 Jul-14/4.36 45,865 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.36% versus the three month USD-LIBOR-BBA maturing July2024. 2,555,734 Jul-14/4.36 426,521 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.3725% versus the three month USD-LIBOR-BBA maturing July2024. 1,818,202 Jul-14/4.3725 33,273 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.3725% versus the three month USD-LIBOR-BBA maturing July2024. 1,818,202 Jul-14/4.3725 298,502 Putnam VT Income Fund 21 WRITTEN OPTIONS OUTSTANDING at 12/31/11 (premiums received Contract Expiration date/ $31,946,766) cont. amount strike price Value Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing July2026. $2,942,494 Jul-16/4.67 $95,431 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing July2026. 2,942,494 Jul-16/4.67 486,850 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July2026. 2,943,143 Jul-16/4.74 91,602 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July2026. 2,943,143 Jul-16/4.74 514,547 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.79% versus the three month USD-LIBOR-BBA maturing July2026. 4,136,091 Jul-16/4.79 125,952 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.79% versus the three month USD-LIBOR-BBA maturing July2026. 4,136,091 Jul-16/4.79 736,539 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing July2026. 1,176,998 Jul-16/4.80 35,781 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing July2026. 1,176,998 Jul-16/4.80 205,007 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing August2026. 2,942,494 Jul-16/4.80 89,628 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing August2026. 2,942,494 Jul-16/4.80 512,571 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.815% versus the three month USD-LIBOR-BBA maturing July2026. 2,942,494 Jul-16/4.815 88,649 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.815% versus the three month USD-LIBOR-BBA maturing July2026. 2,942,494 Jul-16/4.815 515,548 WRITTEN OPTIONS OUTSTANDING at 12/31/11 (premiums received Contract Expiration date/ $31,946,766) cont. amount strike price Value Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.183% versus the three month USD-LIBOR-BBA maturing June2022. $827,000 Jun-12/2.183 $21,246 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 2.183% versus the three month USD-LIBOR-BBA maturing June2022. 827,000 Jun-12/2.183 21,246 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.183% versus the three month USD-LIBOR-BBA maturing June2022. 827,000 Jun-12/2.183 21,246 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 2.183% versus the three month USD-LIBOR-BBA maturing June2022. 827,000 Jun-12/2.183 21,246 Option on an interest rate swap with Barclays Bank for the obligation to pay a fixed rate of 2.183% versus the three month USD-LIBOR-BBA maturing June2022. 827,000 Jun-12/2.183 21,246 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.12% versus the three month USD-LIBOR-BBA maturing June2021. 9,816,169 Jun-16/4.12 772,837 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 5.12% versus the three month USD-LIBOR-BBA maturing June2021. 9,816,169 Jun-16/5.12 135,336 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.39% versus the three month USD-LIBOR-BBA maturing June2021. 9,659,361 Jun-16/4.39 853,173 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.89% versus the three month USD-LIBOR-BBA maturing June2021. 9,659,361 Jun-16/4.89 146,301 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.575% versus the three month USD-LIBOR-BBA maturing June2021. 9,598,032 Jun-16/4.575 166,065 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.575% versus the three month USD-LIBOR-BBA maturing June2021. 9,598,032 Jun-16/4.575 930,424 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.815% versus the three month USD-LIBOR-BBA maturing June2026. 2,431,240 Jun-16/4.815 70,868 22 Putnam VT Inc ome Fund WRITTEN OPTIONS OUTSTANDING at 12/31/11 (premiums received Contract Expiration date/ $31,946,766) cont. amount strike price Value Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.815% versus the three month USD-LIBOR-BBA maturing June2026. $2,431,240 Jun-16/4.815 $439,921 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.86% versus the three month USD-LIBOR-BBA maturing June2026. 3,966,685 Jun-16/4.86 709,057 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 5.86% versus the three month USD-LIBOR-BBA maturing June2026. 3,966,685 Jun-16/5.86 72,840 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.119% versus the three month USD-LIBOR-BBA maturing March2022. 1,214,000 Mar-12/2.119 21,354 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 2.119% versus the three month USD-LIBOR-BBA maturing March2022. 1,214,000 Mar-12/2.119 21,354 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.119% versus the three month USD-LIBOR-BBA maturing March2022. 1,214,000 Mar-12/2.119 21,354 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 2.119% versus the three month USD-LIBOR-BBA maturing March2022. 1,214,000 Mar-12/2.119 21,354 Option on an interest rate swap with Barclays Bank for the obligation to pay a fixed rate of 2.119% versus the three month USD-LIBOR-BBA maturing March2022. 1,214,000 Mar-12/2.119 21,354 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.324% versus the three month USD-LIBOR-BBA maturing May2022. 3,520,000 May-12/2.324 112,288 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.443% versus the three month USD-LIBOR-BBA maturing October2022. 3,520,000 Oct-12/2.443 150,234 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.419% versus the three month USD-LIBOR-BBA maturing September2022. 3,520,000 Sep-12/2.419 143,088 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing May2022. 9,347,000 May-12/5.51 2,891,868 WRITTEN OPTIONS OUTSTANDING at 12/31/11 (premiums received Contract Expiration date/ $31,946,766) cont. amount strike price Value Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing May2022. $9,347,000 May-12/5.51 $47 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 2.5625% versus the three month USD-LIBOR-BBA maturing October2021. 3,955,000 Oct-16/2.5625 123,910 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.7975% versus the three month USD-LIBOR-BBA maturing October2021. 1,582,000 Oct-16/2.7975 58,139 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September2025. 10,050,600 Sep-15/4.04 355,510 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September2025. 10,050,600 Sep-15/4.04 1,334,338 Option on an interest rate swap with Goldman Sachs International for the obligation to receive a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing September2026. 3,766,571 Sep-16/3.49 224,190 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing September2026. 3,766,571 Sep-16/3.49 356,879 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.60% versus the three month USD-LIBOR-BBA maturing April2022. 1,280,000 Apr-12/2.60 64,448 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.4475% versus the three month USD-LIBOR-BBA maturing August2022. 8,488,000 Aug-12/2.4475 356,326 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.52% versus the three month USD-LIBOR-BBA maturing January2022. 1,223,000 Jan-12/2.52 53,090 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.6825% versus the three month USD-LIBOR-BBA maturing July2022. 930,000 Jul-12/2.6825 53,029 Total Putnam VT Income Fund 23 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 12/31/11 Upfront Unrealized Swap counterparty/ premium Termination Payments made by Payments received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America, N.A. $6,423,000 $(131,832) 12/19/21 3 month USD-LIBOR-BBA 2.355% $63,832 17,810,000 1,151,417 8/8/21 4.7% 3 month (3,467,664) USD-LIBOR-BBA 13,262,000 854,073 8/17/21 4.55% 3 month (2,389,602) USD-LIBOR-BBA 16,061,000 1,036,738 8/19/21 4.475% 3 month (2,776,984) USD-LIBOR-BBA 29,879,400 95,857 7/8/26 3.76% 3 month (5,658,557) USD-LIBOR-BBA 2,935,000 — 10/14/26 3 month USD-LIBOR-BBA 2.74% 149,482 10,801,000 — 12/15/21 3 month USD-LIBOR-BBA 2.192% 169,967 38,187,000 — 12/15/13 0.677% 3 month 32,347 USD-LIBOR-BBA 160,000 — 12/20/21 3 month USD-LIBOR-BBA 2.056% 448 946,000 — 1/3/22 2.0875% 3 month (4,456) USD-LIBOR-BBA Barclays Bank PLC 9,454,705 85,565 9/8/16 2.065% 3 month (361,957) USD-LIBOR-BBA 2,335,000 — 12/22/21 2.056% 3 month (6,201) USD-LIBOR-BBA 12,407,000 — 12/29/13 3 month USD-LIBOR-BBA 0.77875% 12,721 850,000 — 12/29/21 3 month USD-LIBOR-BBA 2.193% 12,702 946,000 — 1/3/22 2.087% 3 month (4,408) USD-LIBOR-BBA 1,182,000 — 1/3/22 2.055% 3 month (2,021) USD-LIBOR-BBA 6,423,000 (46,888) 12/19/16 3 month USD-LIBOR-BBA 1.3525% (4,503) 62,993,100 (115,631) 6/17/16 3 month USD-LIBOR-BBA 1.93% 2,139,611 16,889,000 — 9/30/16 3 month USD-LIBOR-BBA 1.25625% 114,733 6,386,000 (11,176) 1/3/14 0.6075% 3 month 4,087 USD-LIBOR-BBA 1,025,000 E — 4/11/22 2.265% 3 month (14,883) USD-LIBOR-BBA 18,376,928 90,047 10/11/16 1.97% 3 month (649,384) USD-LIBOR-BBA 1,451,000 E — 4/12/22 3 month USD-LIBOR-BBA 2.4275% 42,587 13,644,000 — 7/13/20 3 month USD-LIBOR-BBA 2.93% 1,339,704 17,293,400 (22,837) 3/30/31 4.17% 3 month (4,740,108) USD-LIBOR-BBA 4,360,000 — 11/14/16 3 month USD-LIBOR-BBA 1.309% 27,404 3,780,000 (15,498) 8/8/16 3 month USD-LIBOR-BBA 2.065% 169,330 4,070,000 (23,301) 9/8/16 3 month USD-LIBOR-BBA 2.14% 184,305 1,406,000 — 12/7/41 2.717% 3 month (36,121) USD-LIBOR-BBA 12,568,000 — 12/8/13 3 month USD-LIBOR-BBA 0.694% (5,594) 46,771,000 — 12/8/41 3 month USD-LIBOR-BBA 2.76% 1,626,454 5,524,000 — 12/8/13 3 month USD-LIBOR-BBA 0.693% (2,573) 52,418,000 — 12/9/13 3 month USD-LIBOR-BBA 0.6685% (50,136) 24 Putnam VT Inc ome Fund INTEREST RATE SWAP CONTRACTS OUTSTANDING at 12/31/11 cont. Upfront Unrealized Swap counterparty/ premium Termination Payments made by Payments received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Barclays Bank PLC cont. $27,217,000 $— 12/12/13 0.63375% 3 month $45,330 USD-LIBOR-BBA 1,939,000 — 12/12/41 2.752% 3 month (63,662) USD-LIBOR-BBA 6,102,000 — 12/12/21 3 month USD-LIBOR-BBA 2.17% 84,789 10,591,000 — 12/13/13 0.64375% 3 month 15,612 USD-LIBOR-BBA 2,020,000 — 12/13/21 2.128% 3 month (20,136) USD-LIBOR-BBA 7,222,000 — 12/14/13 3 month USD-LIBOR-BBA 0.65% (9,929) 1,672,000 — 12/14/21 2.165% 3 month (22,255) USD-LIBOR-BBA 984,000 — 12/14/41 2.763% 3 month (34,482) USD-LIBOR-BBA 50,636,000 — 12/16/21 3 month USD-LIBOR-BBA 2.1005% 364,504 15,427,000 — 12/16/13 3 month USD-LIBOR-BBA 0.72375% 862 1,514,000 — 12/16/41 2.675% 3 month (24,463) USD-LIBOR-BBA 160,000 — 12/20/21 3 month USD-LIBOR-BBA 2.056% 448 78,000 — 12/21/21 3 month USD-LIBOR-BBA 2.0245% (14) 7,508,000 — 12/21/13 3 month USD-LIBOR-BBA 0.735% 1,509 5,631,000 — 12/21/21 3 month USD-LIBOR-BBA 2.01375% (6,666) 4,330,000 — 12/22/13 0.7375% 3 month (1,066) USD-LIBOR-BBA Citibank, N.A. 23,565,600 (7,456) 6/28/19 3 month USD-LIBOR-BBA 3.04% 2,212,414 59,790,700 (589,058) 9/26/20 3 month USD-LIBOR-BBA 1.96% 47,621 67,039,000 — 9/30/18 1.73625% 3 month (891,396) USD-LIBOR-BBA 5,948,757 (284,945) 12/13/41 3 month USD-LIBOR-BBA 4.045% 1,547,489 40,176,000 — 10/3/20 2.04% 3 month (642,671) USD-LIBOR-BBA 2,466,000 — 10/3/41 2.804% 3 month (119,833) USD-LIBOR-BBA 581,000 E — 10/7/21 3 month USD-LIBOR-BBA 3.0625% 4,433 843,000 — 8/4/16 3 month USD-LIBOR-BBA 1.54375% 19,849 11,952,000 751,781 7/26/21 4.5475% 3 month (2,190,650) USD-LIBOR-BBA 23,904,000 1,504,159 7/26/21 4.52% 3 month (4,319,547) USD-LIBOR-BBA 1,451,000 E — 4/12/22 3 month USD-LIBOR-BBA 2.4275% 42,587 26,524,000 1,709,472 8/17/21 4.49% 3 month (4,630,051) USD-LIBOR-BBA 30,211,000 — 12/15/13 3 month USD-LIBOR-BBA 0.681% (23,120) 34,232,000 — 12/19/21 3 month USD-LIBOR-BBA 2.0805% 174,980 127,000 — 12/21/21 3 month USD-LIBOR-BBA 2.0245% (23) 946,000 — 1/3/22 2.0875% 3 month (4,456) USD-LIBOR-BBA 111,158,300 (30,098) 6/28/14 1.81% 3 month (2,921,002) USD-LIBOR-BBA Credit Suisse International 49,000 — 12/21/21 3 month USD-LIBOR-BBA 2.0245% (9) 46,349,000 — 12/23/13 3 month USD-LIBOR-BBA 0.73125% 5,084 10,464,000 — 12/23/21 2.07875% 3 month (49,067) USD-LIBOR-BBA Putnam VT Income Fund 25 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 12/31/11 cont. Upfront Unrealized Swap counterparty/ premium Termination Payments made by Payments received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Credit Suisse International cont. $2,549,000 $— 12/23/41 3 month USD-LIBOR-BBA 2.66125% $32,573 1,825,000 — 12/28/21 3 month USD-LIBOR-BBA 2.129% 16,359 946,000 — 1/3/22 2.087% 3 month (4,408) USD-LIBOR-BBA 56,246,400 — 10/3/20 2.055% 3 month (970,985) USD-LIBOR-BBA 64,885,500 (86,479) 3/14/16 3 month USD-LIBOR-BBA 2.35% 3,784,783 1,451,000 E — 4/12/22 3 month USD-LIBOR-BBA 2.4275% 42,587 74,928,800 (15,330) 2/24/15 2.04% 3 month (3,278,966) USD-LIBOR-BBA 2,284,000 — 11/8/16 3 month USD-LIBOR-BBA 1.239% 7,235 5,171,144 239,424 11/10/41 3.51625% 3 month (785,030) USD-LIBOR-BBA 12,161,200 589,210 11/16/41 3.425% 3 month (1,577,828) USD-LIBOR-BBA 207,000 — 8/18/41 3.3688% 3 month (35,983) USD-LIBOR-BBA 303,000 — 8/24/41 3.0775% 3 month (33,580) USD-LIBOR-BBA 730,000 E — 8/17/22 3 month USD-LIBOR-BBA 2.4475% 16,629 5,919,300 — 8/31/41 3 month USD-LIBOR-BBA 3.264% 895,798 2,217,000 — 9/14/41 2.944% 3 month (179,108) USD-LIBOR-BBA 2,544,000 — 12/5/41 3 month USD-LIBOR-BBA 2.81% 116,093 2,575,000 — 12/5/41 3 month USD-LIBOR-BBA 2.795% 109,291 1,414,000 — 12/8/41 3 month USD-LIBOR-BBA 2.7875% 57,454 10,720,000 — 12/13/13 0.6425% 3 month 16,130 USD-LIBOR-BBA 12,999,000 — 12/15/13 3 month USD-LIBOR-BBA 0.675% (11,542) 24,656,000 — 12/16/21 3 month USD-LIBOR-BBA 2.0895% 152,225 Deutsche Bank AG 7,656,000 — 9/27/18 3 month USD-LIBOR-BBA 1.515% (10,856) 3,619,638 (180,077) 12/23/41 3 month USD-LIBOR-BBA 4.0625% 945,232 294,000 E — 10/7/21 3 month USD-LIBOR-BBA 3.0475% 2,049 1,451,000 E — 4/12/22 3 month USD-LIBOR-BBA 2.4275% 42,587 1,178,000 E — 4/13/22 3 month USD-LIBOR-BBA 2.498% 42,114 58,349,000 10,287 12/31/14 1.91% 3 month (1,863,934) USD-LIBOR-BBA 2,178,700 — 8/17/18 1.84% 3 month (50,430) USD-LIBOR-BBA 15,132,000 — 12/2/21 2.2315% 3 month (307,132) USD-LIBOR-BBA 2,402,000 — 12/13/21 2.111% 3 month (20,176) USD-LIBOR-BBA 22,028,000 — 12/14/41 3 month USD-LIBOR-BBA 2.7575% 746,097 55,678,000 — 12/14/13 3 month USD-LIBOR-BBA 0.6655% (59,436) 2,124,000 — 12/15/41 2.7825% 3 month (83,109) USD-LIBOR-BBA 2,236,000 — 12/15/21 2.10% 3 month (16,178) USD-LIBOR-BBA 160,000 — 12/20/21 3 month USD-LIBOR-BBA 2.056% 448 7,505,000 — 12/21/13 3 month USD-LIBOR-BBA 0.735% 1,508 17,542,000 — 12/21/16 3 month USD-LIBOR-BBA 1.257% 32,206 2,498,000 — 12/21/16 1.246% 3 month (3,230) USD-LIBOR-BBA 26 Putnam VT Inc ome Fund INTEREST RATE SWAP CONTRACTS OUTSTANDING at 12/31/11 cont. Upfront Unrealized Swap counterparty/ premium Termination Payments made by Payments received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Deutsche Bank AG cont. $127,000 $— 12/21/21 3 month USD-LIBOR-BBA 2.0245% $(23) 22,947,000 — 1/3/14 0.773% 3 month (20,423) USD-LIBOR-BBA Goldman Sachs International 160,000 — 12/20/21 3 month USD-LIBOR-BBA 2.056% 448 127,000 — 12/21/21 3 month USD-LIBOR-BBA 2.0245% (23) 9,579,000 (23,289) 11/17/14 0.715% 3 month (1,276) USD-LIBOR-BBA 9,579,000 (29,216) 12/19/14 0.745% 3 month (7,916) USD-LIBOR-BBA 12,695,000 (22,216) 12/21/13 0.53% 3 month 26,990 USD-LIBOR-BBA 12,695,000 (22,216) 12/23/13 0.476% 3 month 40,713 USD-LIBOR-BBA 572,000 — 7/1/14 1.105% 3 month (7,490) USD-LIBOR-BBA 6,347,000 (11,028) 1/4/14 0.61% 3 month 3,951 USD-LIBOR-BBA 3,337,000 — 10/7/14 3 month USD-LIBOR-BBA 0.7775% 1,594 1,451,000 E — 4/12/22 3 month USD-LIBOR-BBA 2.4275% 42,587 42,750,500 (18,173) 7/20/16 3 month USD-LIBOR-BBA 1.79% 1,532,626 22,459,700 50,457 7/20/41 3.92% 3 month (6,565,753) USD-LIBOR-BBA 105,994,400 (64,155) 10/1/14 1.14% 3 month (1,264,689) USD-LIBOR-BBA 1,178,000 E — 4/13/22 3 month USD-LIBOR-BBA 2.498% 42,114 71,438,845 (1,193,029) 7/25/21 3 month USD-LIBOR-BBA 3.58% 9,968,086 19,319,000 — 7/26/21 3.09125% 3 month (2,137,596) USD-LIBOR-BBA 5,788,500 — 10/25/21 2.39625% 3 month (222,180) USD-LIBOR-BBA 1,045,249 7,369 11/22/16 3 month USD-LIBOR-BBA 1.26% 10,978 4,510,000 — 8/24/16 1.235% 3 month (33,584) USD-LIBOR-BBA 1,801,922 25,407 11/2/16 2.58% 3 month (98,804) USD-LIBOR-BBA 4,845,000 — 11/22/16 3 month USD-LIBOR-BBA 1.3415% 36,005 15,716,000 — 11/30/21 3 month USD-LIBOR-BBA 2.2475% 344,501 77,541,000 — 12/5/13 3 month USD-LIBOR-BBA 0.661% (81,265) 35,721,000 — 12/5/41 2.8137% 3 month (1,658,408) USD-LIBOR-BBA 6,830,000 — 12/14/41 3 month USD-LIBOR-BBA 2.8111% 309,301 1,009,000 — 12/6/41 3 month USD-LIBOR-BBA 2.76625% 36,566 1,414,091 — 12/6/41 2.7375% 3 month (42,606) USD-LIBOR-BBA 7,545,000 — 12/7/13 3 month USD-LIBOR-BBA 0.685% (4,633) 1,423,000 — 12/9/41 2.7875% 3 month (57,729) USD-LIBOR-BBA 82,165,200 208,266 5/20/16 3 month USD-LIBOR-BBA 2.00% 3,515,102 1,724,000 — 12/9/41 3 month USD-LIBOR-BBA 2.773% 64,615 1,367,000 — 12/12/21 2.145% 3 month (15,833) USD-LIBOR-BBA 3,656,000 — 12/15/14 3 month USD-LIBOR-BBA 0.7925% (2,580) 2,462,000 — 12/15/21 2.10% 3 month (17,814) USD-LIBOR-BBA Putnam VT Income Fund 2 7 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 12/31/11 cont. Upfront Unrealized Swap counterparty/ premium Termination Payments made by Payments received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Goldman Sachs International cont. $1,697,000 $— 12/16/14 3 month USD-LIBOR-BBA 0.822% $214 239,000 — 12/19/21 2.075% 3 month (1,102) USD-LIBOR-BBA JPMorgan Chase Bank, N.A. 160,000 — 12/20/21 3 month USD-LIBOR-BBA 2.056% 448 127,000 — 12/21/21 3 month USD-LIBOR-BBA 2.0245% (23) 2,335,000 — 12/22/21 2.056% 3 month (6,201) USD-LIBOR-BBA 946,000 — 1/3/22 2.0885% 3 month (4,541) USD-LIBOR-BBA 6,948,300 22,012 3/11/26 4.12% 3 month (1,582,728) USD-LIBOR-BBA 1,451,000 E — 4/12/22 3 month USD-LIBOR-BBA 2.4275% 42,587 61,250,100 (43,736) 8/19/16 3 month USD-LIBOR-BBA 1.19% 294,812 83,569,900 14,394 1/31/15 1.79% 3 month (2,966,638) USD-LIBOR-BBA 20,000,000 — 9/24/17 3 month USD-LIBOR-BBA 2.055% 841,183 25,489,000 1,597,523 7/26/21 4.46% 3 month (4,470,148) USD-LIBOR-BBA 25,489,000 1,600,709 7/26/21 4.525% 3 month (4,621,167) USD-LIBOR-BBA 38,233,500 2,419,511 7/27/21 4.745% 3 month (7,693,019) USD-LIBOR-BBA 2,497,000 — 11/14/16 3 month USD-LIBOR-BBA 1.2725% 11,170 15,977,000 — 11/22/16 3 month USD-LIBOR-BBA 1.348% 123,795 11,679,000 — 11/23/16 1.32% 3 month (73,777) USD-LIBOR-BBA 146,000 — 11/30/21 3 month USD-LIBOR-BBA 2.228% 2,938 102,717,000 — 12/1/21 3 month USD-LIBOR-BBA 2.182% 1,621,345 6,325,000 — 12/2/13 0.745% 3 month (3,766) USD-LIBOR-BBA 2,390,000 — 12/2/21 3 month USD-LIBOR-BBA 2.153% 31,150 5,157,000 — 12/5/21 3 month USD-LIBOR-BBA 2.288% 130,457 5,720,000 — 12/5/21 3 month USD-LIBOR-BBA 2.26625% 133,169 2,009,000 — 9/19/16 3 month USD-LIBOR-BBA 1.231% 12,126 6,402,000 — 12/6/41 2.812% 3 month (294,500) USD-LIBOR-BBA 36,771,000 — 12/6/13 3 month USD-LIBOR-BBA 0.70% (10,497) 2,261,000 — 12/7/41 3 month USD-LIBOR-BBA 2.7925% 94,444 2,828,000 — 12/8/41 3 month USD-LIBOR-BBA 2.77225% 105,775 32,525,000 — 12/12/13 0.659% 3 month 37,800 USD-LIBOR-BBA 3,591,000 — 12/14/14 3 month USD-LIBOR-BBA 0.7725% (4,621) Total E See Note 1 to the financial statements regarding extended effective dates. 28 Putnam VT Inc ome Fund TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 12/31/11 Upfront Fixed payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by or appreciation/ Notional amount received (paid) date fund per annum paid by fund (depreciation) Barclays Bank PLC $2,693,239 $— 1/12/38 (6.50%) 1 month Synthetic MBX Index $(18,452) USD-LIBOR 6.50% 30 year Fannie Mae pools 2,372,997 — 1/12/40 4.50% (1 month Synthetic MBX Index 11,551 USD-LIBOR) 4.50% 30 year Fannie Mae pools 10,469,404 — 1/12/38 (6.50%) 1 month Synthetic TRS Index 70,704 USD-LIBOR 6.50% 30 year Fannie Mae pools 3,507,893 — 1/12/38 (6.50%) 1 month Synthetic TRS Index 23,690 USD-LIBOR 6.50% 30 year Fannie Mae pools 6,095,311 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (41,761) USD-LIBOR 6.50% 30 year Fannie Mae pools 3,945,619 — 1/12/40 5.00% (1 month Synthetic MBX Index 17,765 USD-LIBOR) 5.00% 30 year Fannie Mae pools 3,016,571 — 1/12/41 5.00% (1 month Synthetic MBX Index 15,937 USD-LIBOR) 5.00% 30 year Fannie Mae pools 16,676,809 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (114,255) USD-LIBOR 6.50% 30 year Fannie Mae pools 6,234,576 — 1/12/41 5.00% (1 month Synthetic MBX Index 32,938 USD-LIBOR) 5.00% 30 year Fannie Mae pools 13,637,472 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (93,434) USD-LIBOR 6.50% 30 year Fannie Mae pools 9,929,444 — 1/12/41 5.00% (1 month Synthetic MBX Index 52,458 USD-LIBOR) 5.00% 30 year Fannie Mae pools 4,016,479 — 1/12/40 4.00% (1 month Synthetic MBX Index 28,542 USD-LIBOR) 4.00% 30 year Fannie Mae pools 469,315 — 1/12/40 4.00% (1 month Synthetic TRS Index (4,813) USD-LIBOR) 4.00% 30 year Fannie Mae pools 5,755,246 — 1/12/41 5.00% (1 month Synthetic MBX Index 30,405 USD-LIBOR) 5.00% 30 year Fannie Mae pools 10,669,632 — 1/12/40 5.00% (1 month Synthetic TRS Index (90,501) USD-LIBOR) 5.00% 30 year Fannie Mae pools 3,137,248 — 1/12/38 6.50% (1 month Synthetic TRS Index (21,187) USD-LIBOR) 6.50% 30 year Fannie Mae pools 5,756,031 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (39,436) USD-LIBOR 6.50% 30 year Fannie Mae pools 2,920,343 — 1/12/41 4.50% (1 month Synthetic TRS Index (16,412) USD-LIBOR) 4.50% 30 year Fannie Mae pools 4,310,310 — 1/12/40 4.50% (1 month Synthetic MBX Index 21,686 USD-LIBOR) 4.50% 30 year Fannie Mae pools 13,623,489 — 1/12/41 5.00% (1 month Synthetic MBX Index 71,974 USD-LIBOR) 5.00% 30 year Fannie Mae pools Putnam VT Income Fund 29 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 12/31/11 cont. Upfront Fixed payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by or appreciation/ Notional amount received (paid) date fund per annum paid by fund (depreciation) Barclays Bank PLC cont. $2,014,336 $— 1/12/41 5.00% (1 month Synthetic MBX Index $10,642 USD-LIBOR) 5.00% 30 year Fannie Mae pools 411,127 — 1/12/40 5.00% (1 month Synthetic MBX Index 1,851 USD-LIBOR) 5.00% 30 year Fannie Mae pools 1,332,503 — 1/12/40 5.00% (1 month Synthetic MBX Index 6,000 USD-LIBOR) 5.00% 30 year Fannie Mae pools 965,948 — 1/12/40 5.00% (1 month Synthetic MBX Index 4,349 USD-LIBOR) 5.00% 30 year Fannie Mae pools 2,772,523 — 1/12/41 5.00% (1 month Synthetic TRS Index (18,333) USD-LIBOR) 5.00% 30 year Ginnie Mae II pools Citibank, N.A. 3,168,674 — 1/12/41 5.00% (1 month Synthetic MBX Index 16,740 USD-LIBOR) 5.00% 30 year Fannie Mae pools 5,546,413 — 1/12/41 5.00% (1 month Synthetic MBX Index 29,302 USD-LIBOR) 5.00% 30 year Fannie Mae pools Credit Suisse International 2,495,702 — 1/12/41 4.50% (1 month Synthetic MBX Index 12,147 USD-LIBOR) 4.50% 30 year Fannie Mae pools 4,680,618 — 1/12/39 (5.00%) 1 month Synthetic TRS Index 36,750 USD-LIBOR 5.00% 30 year Fannie Mae pools Deutsche Bank AG 4,865,519 — 1/12/39 (6.00%) 1 month Synthetic TRS Index 40,209 USD-LIBOR 6.00% 30 year Fannie Mae pools Goldman Sachs International 9,530,021 108,702 1/12/41 4.50% (1 month Synthetic TRS Index 46,890 USD-LIBOR) 4.50% 30 year Fannie Mae pools 1,556,028 — 1/12/40 5.00% (1 month Synthetic TRS Index (13,198) USD-LIBOR) 5.00% 30 year Fannie Mae pools 1,005,864 — 1/12/40 5.00% (1 month Synthetic TRS Index (8,532) USD-LIBOR) 5.00% 30 year Fannie Mae pools Total 30 Putnam VT Inc ome Fund ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Asset-backed securities $— $19,452,099 $— Corporate bonds and notes — 124,475,875 — Foreign government and agency bonds and notes — 602,977 — Mortgage-backed securities — 116,977,561 — Municipal bonds and notes — 1,728,601 — Purchased options outstanding — 15,667,589 — Senior loans — 193,452 — U.S. Government and Agency Mortgage Obligations — 46,115,107 — U.S. Treasury Obligations — 137,825 — Short-term investments 89,743,229 124,057,451 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Futures contracts $1,087,127 $— $— Written options — (53,284,022) — TBA sale commitments — (4,117,500) — Interest rate swap contracts — (53,314,715) — Total return swap contracts — (6,486) — Totals by level $— At the start and/or close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. Putnam VT Income Fund 31 Statement of assets and liabilities 12/31/11 Assets Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $427,300,516) $449,408,537 Affiliated issuers (identified cost $89,743,229) (Notes 1 and 6) 89,743,229 Cash 93,230 Interest and other receivables 2,831,688 Receivable for shares of the fund sold 1,855,517 Receivable for sales of delayed delivery securities (Note 1) 4,071,778 Unrealized appreciation on swap contracts (Note 1) 37,758,743 Receivable for variation margin (Note 1) 239,656 Premium paid on swap contracts (Note 1) 2,987,664 Total assets Liabilities Payable for investments purchased 75,126 Payable for purchases of delayed delivery securities (Note 1) 43,847,041 Payable for shares of the fund repurchased 159,733 Payable for compensation of Manager (Note 2) 135,735 Payable for investor servicing fees (Note 2) 32,764 Payable for custodian fees (Note 2) 23,520 Payable for Trustee compensation and expenses (Note 2) 152,554 Payable for administrative services (Note 2) 984 Payable for distribution fees (Note 2) 32,501 Written options outstanding, at value (premiums received $31,946,766) (Notes 1 and 3) 53,284,022 Premium received on swap contracts (Note 1) 14,172,380 Unrealized depreciation on swap contracts (Note 1) 79,895,228 TBA sale commitments, at value (proceeds receivable $4,081,719) (Note 1) 4,117,500 Other accrued expenses 143,695 Total liabilities Net assets Represented by Paid-in capital (Unlimited shares authorized) (Notes 1, 4 and 8) $436,647,853 Undistributed net investment income (Note 1) 23,303,042 Accumulated net realized loss on investments (Note 1) (26,719,262) Net unrealized depreciation of investments (40,314,374) Total — Representing net assets applicable to capital shares outstanding Computation of net asset value Class IA Net assets $238,825,876 Number of shares outstanding 20,513,477 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $11.64 Computation of net asset value Class IB Net assets $154,091,383 Number of shares outstanding 13,354,110 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $11.54 The accompanying notes are an integral part of these financial statements. 32 Putnam VT Inc ome Fund Statement of operations Year ended 12/31/11 Investment income Interest (including interest income of $61,244 from investments in affiliated issuers) (Note 6) $21,901,155 Total investment income Expenses Compensation of Manager (Note 2) 1,708,342 Investor servicing fees (Note 2) 425,056 Custodian fees (Note 2) 59,186 Trustee compensation and expenses (Note 2) 33,336 Administrative services (Note 2) 12,485 Distribution fees — Class IB (Note 2) 431,688 Other 236,686 Total expenses Expense reduction (Note 2) (506) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 4,022,495 Net increase from payments by affiliates (Note 2) 2,314 Net realized gain on swap contracts (Note 1) 19,906,719 Net realized loss on futures contracts (Note 1) (1,264,907) Net realized gain on written options (Notes 1 and 3) 16,878,052 Net unrealized depreciation of investments, futures contracts, swap contracts, written options, and TBA sale commitments during the year (36,777,154) Net gain on investments Net increase in net assets resulting from operations Statement of changes in net assets Year ended Year ended 12/31/11 12/31/10 Decrease in net assets Operations: Net investment income $18,994,882 $33,161,950 Net realized gain on investments 39,544,673 39,623,184 Net unrealized depreciation of investments (36,777,154) (27,885,381) Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class IA (22,509,477) (30,368,148) Class IB (15,548,812) (21,643,820) Increase in capital from settlement payments (Note 8) 2,617 — Decrease from capital share transactions (Note 4) (38,509,675) (14,823,638) Total decrease in net assets Net assets: Beginning of year 447,720,205 469,656,058 End of year (including undistributed net investment income of $23,303,042 and $36,605,288, respectively) The accompanying notes are an integral part of these financial statements. Putnam VT Income Fund 33 Financial highlights (For a common share outstanding throughout the period) LESS INVESTMENT OPERATIONS: DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Period ended Net asset value, beginning of period Net investment income (loss) a Net realized and unrealized gain (loss) on investments Total from investment operations From net investment income Total distributions Non-recurring reimbursements Net asset value, end of period Total return at net asset value (%) b,c Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) c,d Ratio of expenses to average net assets, excluding interest expense (%) c,d Ratio of net investment income (loss) to average net assets (%) Portfolio turnover (%) e Class IA 12/31/11 .54 .06 (1.10) — f,g .58 .58 4.57 263 12/31/10 .88 .30 (1.43) — .59 h .59 h 7.25 88 12/31/09 .79 3.23 (.65) — 1.16 i,j .58 i 7.52 i 278 12/31/08 .57 (3.39) (.84) — g,k .58 i .58 i 4.97 i 208 12/31/07 .65 .02 (.69) — .57 i .57 i 5.25 i 229 Class IB 12/31/11 .51 .07 (1.07) — f,g .83 .83 4.34 263 12/31/10 .84 .30 (1.41) — .84 h .84 h 7.02 88 12/31/09 .76 3.19 (.61) — 1.41 i,j .83 i 7.27 i 278 12/31/08 .54 (3.36) (.81) — g,k .83 i .83 i 4.75 i 208 12/31/07 .62 .02 (.66) — .82 i .82 i 5.00 i 229 a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment. c The charges and expenses at the insurance company separate account level are not reflected. d Includes amounts paid through expense offset arrangements (Note 2). e Portfolio turnover excludes TBA roll transactions. f Reflects a non-recurring reimbursement related to restitution amounts in connection with a distribution plan approved by the Securities and Exchange Commission (the SEC) which amounted to less than $0.01 per share outstanding on July 21, 2011. Also reflects a non-recurring reimbursement related to short-term trading related lawsuits, which amounted to less than $0.01 per share outstanding on May 11, 2011 (Note 8). g Amount represents less than $0.01 per share. h Excludes the impact of a reduction to interest expense related to the resolution of certain terminated derivatives contracts, which amounted to 0.23% of average net assets for the period ended December 31, 2010. i Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to December 31, 2009, certain fund expenses were waived in connection with the fund’s investment in Putnam Prime Money Market Fund. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets 12/31/09 0.21% 12/31/08 0.17 12/31/07 0.14 j Includes interest accrued in connection with certain terminated derivatives contracts, which amounted to 0.58% of average net assets for the period ended December 31, 2009. k Reflects a non-recurring reimbursal from Putnam Management related to restitution payments in connection with a distribution plan approved by the SEC which amounted to less than $0.01 per share based on the weighted average number of shares outstanding for the year ended December 31, 2008. The accompanying notes are an integral part of these financial statements. 34 Putnam VT Inc ome Fund Notes to financial statements 12/31/11 Note 1 — Significant accounting policies Putnam VT Income Fund (the fund) is a diversified series of Putnam Variable Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The fund seeks high current income consistent with what Putnam Investment Management, LLC (Putnam Management), the fund’s manager, a wholly-owned subsidiary of Putnam Investments, LLC, believes to be prudent risk by investing in investment-grade and high-yield bonds, and U.S. government securities. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the market’s perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. The fund offers class IA and class IB shares of beneficial interest. Class IA shares are offered at net asset value and are not subject to a distribution fee. Class IB shares are offered at net asset value and pay an ongoing distribution fee, which is identified in Note 2. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Unless otherwise noted, the “reporting period” represents the period from January 1, 2011 through December 31, 2011. A) Security valuation Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Investments in other open-end investment companies, which are classified as Level 1 securities, are based on their net asset value (NAV). The NAV of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. B) Joint trading account Pursuant to an exemptive order from the Securities and Exchange Commission (the SEC), the fund may transfer uninvested cash balances into a joint trading account along with the cash of other registered investment companies and certain other accounts managed by Putnam Management. These balances may be invested in issues of short-term investments having maturities of up to 90 days. C) Repurchase agreements The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the market value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterparty’s custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. In the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. D) Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are amortized into income in the Statement of operations. E) Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. F) Futures contracts The fund uses futures contracts to hedge interest rate risk and to gain exposure to interest rates. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to Putnam VT Inc ome Fund 35 exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’s portfolio. The fund had an average number of contracts of approximately 1,000 futures contracts for the reporting period. G) Options contracts The fund uses options contracts to hedge duration, convexity and prepayment risk and to gain exposure to interest rates. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. See Note 3 for the volume of written options contracts activity for the reporting period. The fund had an average contract amount of approximately $443,500,000 on purchased options contracts for the reporting period. H) Total return swap contracts The fund entered into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount to hedge sector exposure, to manage exposure to specific sectors or industries and to manage exposure to credit risk. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Total return swap contracts outstanding at period end, if any, are listed after the fund’s portfolio. Outstanding notional amounts on total return swap contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. I) Interest rate swap contracts The fund entered into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk and to gain exposure on interest rates. An interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Upfront payments are recorded as realized gains and losses at the closing of the contract. Interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Interest rate swap contracts outstanding at period end, if any, are listed after the fund’s portfolio. The fund had an average notional amount of approximately $2,345,100,000 on interest rate swap contracts for the reporting period. J) Credit default contracts The fund entered into credit default contracts to hedge credit risk and to gain exposure on individual names and/or baskets of securities. In a credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund, as the protection seller, is recorded as a liability on the fund’s books. An upfront payment made by the fund, as the protection buyer, is recorded as an asset on the fund’s books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant credit default contract. Credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. The fund had an average notional amount of approximately $500,000 on credit default swap contracts for the reporting period. K) Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over-the-counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $9,361,001 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. 36 Putnam VT Inc ome Fund At the close of the reporting period, the fund had a net liability position of $100,019,770 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $100,211,534. L) TBA purchase commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. M) TBA sale commitments The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA sale commitments outstanding at period end, if any, are listed after the fund’s portfolio. N) Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. O) Line of credit The fund participates, along with other Putnam funds, in a $325 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street Bank and Trust Company (State Street). Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.13% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. P) Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. At December 31, 2011, the fund had a short-term capital loss carryover of $15,705,902 available to the extent allowed by the Code to offset future net capital gain, if any. This capital loss carryover will expire on December 31, 2016. Under the recently enacted Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred during those future years will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. Q) Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences of unrealized gains and losses on certain futures contracts, income on swap contracts and interest only securities. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. For the reporting period ended, the fund reclassified $5,761,161 to increase undistributed net investment income and $2,618 to decrease paid-in-capital, with an increase to accumulated net realized loss of $5,758,543. The tax basis components of distributable earnings as of the close of the reporting period were as follows: Unrealized appreciation $23,920,536 Unrealized depreciation (11,789,110) Net unrealized appreciation 12,131,426 Undistributed ordinary income 19,511,853 Capital loss carryforward (15,705,902) Cost for federal income tax purposes $527,020,340 R) Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. S) Beneficial interest At the close of the reporting period, insurance companies or their separate accounts were record owners of all but a de minimis number of the shares of the fund. Approximately 33.6% of the fund is owned by accounts of one group of insurance companies. Note 2 — Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.550% of the first $5 billion, 0.500% of the next $5 billion, 0.450% of the next $10 billion, 0.400% of the next $10 billion, 0.350% of the next $50 billion, 0.330% of the next $50 billion, 0.320% of the next $100 billion and 0.315% of any excess thereafter. Putnam VT Inc ome Fund 3 7 Putnam Management has contractually agreed, through June 30, 2012, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.40% of the average net assets of the portion of the fund managed by PIL. Putnam Management voluntarily reimbursed the fund $2,314 for a trading error which occurred during the reporting period. The effect of the loss incurred and the reimbursement by Putnam Management of such amounts had no impact on total return. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. was paid a monthly fee for investor servicing at an annual rate of 0.10% of the fund’s average net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. For the reporting period, the fund’s expenses were reduced by $506 under the expense offset arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $301, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted a distribution plan (the Plan) with respect to its class IB shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plan is to compensate Putnam Retail Management Limited Partnership, a wholly-owned subsidiary of Putnam Investments, LLC and Putnam Retail Management GP, Inc., for services provided and expenses incurred in distributing shares of the fund. The Plan provides for payment by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35% of the average net assets attributable to the fund’s class IB shares. The Trustees have approved payment by the fund at an annual rate of 0.25% of the average net assets attributable to the fund’s class IB shares. Note 3 — Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments and TBA transactions aggregated $891,285,450 and $957,529,304, respectively. These figures include the cost of purchases and proceeds from sales of long-term U.S. government securities of $5,183,111 and $5,062,222, respectively. Written option transactions during the reporting period are summarized as follows: Written swap option Written swap option contract amounts premiums received Written options outstanding at the beginning of the reporting period $690,748,600 $42,565,527 Options opened 774,719,890 25,518,298 Options exercised (775,053,775) (33,099,283) Options expired — — Options closed (109,558,581) (3,037,776) Written options outstanding at the end of the reporting period $580,856,134 $31,946,766 Note 4 — Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Subscriptions and redemptions are presented at the omnibus level. Transactions in capital shares were as follows: Class IA shares Class IB shares Year ended 12/31/11 Year ended 12/31/10 Year ended 12/31/11 Year ended 12/31/10 Shares Amount Shares Amount Shares Amount Shares Amount Shares sold 546,382 $6,401,566 607,273 $7,381,132 1,604,684 $18,647,813 972,063 $11,598,299 Shares issued in connection with reinvestment of distributions 1,983,214 22,509,477 2,645,309 30,368,148 1,380,889 15,548,812 1,900,248 21,643,820 2,529,596 28,911,043 3,252,582 37,749,280 2,985,573 34,196,625 2,872,311 33,242,119 Shares repurchased (3,453,228) (40,791,105) (3,637,051) (43,980,509) (5,213,023) (60,826,238) (3,493,148) (41,834,528) Net decrease 38 Putnam VT Inc ome Fund Note 5 — Summary of derivative activity The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments Statement of assets and Statement of assets and under ASC 815 liabilities location Market value liabilities location Market value Interest rate contracts Investments, Receivables, Net assets — Payables, Net assets — Unrealized Unrealized appreciation/(depreciation) $57,124,425* appreciation (depreciation) $146,974,932* Total *Includes cumulative appreciation/depreciation of futures contracts as reported in The fund’s portfolio. Only current day’s variation margin is reported within the Statement of assets and liabilities. The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Options Futures Swaps Total Credit contracts $— $— $61,709 $61,709 Interest rate contracts 5,604,059 (1,264,907) 19,845,010 24,184,162 Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Options Futures Swaps Total Credit contracts $— $— $(1,842) $(1,842) Interest rate contracts (22,820,731) 4,652,264 (12,361,786) (30,530,253) Total Note 6 — Investment in Putnam Money Market Liquidity Fund The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income in the Statement of operations and totaled $61,244 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $340,646,846 and $343,127,859, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Note 7 — Senior loan commitments Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. Note 8 — Regulatory matters and litigation In late 2003 and 2004, Putnam Management settled charges brought by the SEC and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. In July 2011, the fund recorded a receivable of $2,042 related to restitution amounts in connection with a distribution plan approved by the SEC. This amount, which was received by the fund in December 2011, is reported as part of Increase in capital from settlement payments on the Statement of changes in net assets. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against Putnam Management and, in a limited number of cases, some Putnam funds. In May 2011, the fund received a payment of $575 related to settlement of those lawsuits. This amount is reported as a part of Increase in capital from settlement payments on the Statement of changes in net assets. Putnam Management has agreed to bear any costs incurred by the Putnam funds as a result of these matters. Note 9 — Market and credit risk In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Note 10 — New accounting pronouncement In May 2011, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) 2011-04 “Fair Value Measurements and Disclosures (Topic 820) — Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRS” . ASU2011-04 amends FASB Topic 820 “Fair Value Measurement” and seeks to develop common requirements for measuring fair value and for disclosing information about fair value measurements in accordance with GAAP. ASU 2011-04 is effective for fiscal years and interim periods beginning after December 15, 2011. Putnam Management is currently evaluating the application of ASU 2011-04 and its impact, if any, on the fund’s financial statements. Putnam VT Inc ome Fund 39 40 Putnam VT Inc ome Fund The address of each Trustee is One Post Office Square, Boston, MA 02109. As of December 31, 2011, there were 108 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. *Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund, Putnam Management, and/or Putnam Retail Management. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) James P. Pappas (Born 1953) Executive Vice President, Principal Executive Officer, Treasurer and Vice President Compliance Liaison Since 2004 Since 2004 Director of Trustee Relations, Putnam Investments and PutnamManagement Steven D. Krichmar (Born 1958) Vice President and Principal Financial Officer Judith Cohen (Born 1945) Since 2002 Vice President, Clerk and Assistant Treasurer Chief of Operations, Putnam Investments and Putnam Management Since 1993 Janet C. Smith (Born 1965) Michael Higgins (Born 1976) Vice President, Assistant Treasurer and Principal Accounting Officer Vice President, Senior Associate Treasurer and Assistant Clerk Since 2007 Since 2010 Director of Fund Administration Services, Putnam Investments and Manager of Finance, Dunkin’ Brands (2008–2010); Senior Financial Putnam Management Analyst, Old Mutual Asset Management (2007–2008); Senior Financial Analyst, Putnam Investments (1999–2007) Robert R. Leveille (Born 1969) Vice President and Chief Compliance Officer Nancy E. Florek (Born 1957) Since 2007 Vice President, Assistant Clerk, Assistant Treasurer and Proxy Manager Chief Compliance Officer, Putnam Investments, Putnam Management, Since 2000 and Putnam Retail Management Susan G. Malloy (Born 1957) Mark C. Trenchard (Born 1962) Vice President and Assistant Treasurer Vice President and BSA Compliance Officer Since 2007 Since 2002 Director of Accounting & Control Services, Putnam Management Director of Operational Compliance, Putnam Investments and Putnam Retail Management Robert T. Burns (Born 1961) Vice President and Chief Legal Officer Since 2011 General Counsel, Putnam Investments and Putnam Management The principal occupations of the officers for the past five years have been with the employers as shown above although in some cases, they have held different positions with such employers. The address of each Officer is One Post Office Square, Boston, MA 02109. Putnam VT Inc ome Fund 4 1 This page intentionally left blank. 42 Putnam VT Inc ome Fund This page intentionally left blank. Putnam VT Income Fund 43 This page intentionally left blank. 44 Putnam VT Inc ome Fund Other important information Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June30, 2011, are available in the Individual Investors section of putnam.com and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings Each Putnam VT fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s public reference room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the public reference room. Fund information Investment Manager Investor Servicing Agent Trustees Putnam Investment Management, LLC Putnam Investor Services, Inc. Jameson A. Baxter, Chair One Post Office Square Mailing address: Ravi Akhoury Boston, MA 02109 P.O. Box 8383 Barbara M. Baumann Boston, MA 02266-8383 Charles B. Curtis Investment Sub-Manager 1-800-225-1581 Robert J. Darretta Putnam Investments Limited John A. Hill 57–59 St James’s Street Custodian Paul L. Joskow London, England SW1A 1LD State Street Bank and Trust Company Elizabeth T. Kennan Kenneth R. Leibler Marketing Services Legal Counsel Robert E. Patterson Putnam Retail Management Ropes & Gray LLP George Putnam, III One Post Office Square Robert L. Reynolds Boston, MA 02109 Independent Registered W. Thomas Stephens Public Accounting Firm PricewaterhouseCoopers LLP Putnam VT Income Fund 45 This report has been prepared for the shareholders H512 of Putnam VT Income Fund. 272238 2/12 Item 2. Code of Ethics: (a) The fund’s principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund’s investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In May 2008, the Code of Ethics of Putnam Investment Management, LLC was updated in its entirety to include the amendments adopted in August 2007 as well as a several additional technical, administrative and non-substantive changes. In May of 2009, the Code of Ethics of Putnam Investment Management, LLC was amended to reflect that all employees will now be subject to a 90-day blackout restriction on holding Putnam open-end funds, except for portfolio managers and their supervisors (and each of their immediate family members), who will be subject to a one-year blackout restriction on the funds that they manage or supervise. In June 2010, the Code of Ethics of Putnam Investments was updated in its entirety to include the amendments adopted in May of 2009 and to change certain rules and limits contained in the Code of Ethics. In addition, the updated Code of Ethics included numerous technical, administrative and non-substantive changes, which were intended primarily to make the document easier to navigate and understand. In July 2011, the Code of Ethics of Putnam Investments was updated to reflect several technical, administrative and non-substantive changes resulting from changes in employee titles. Item 3. Audit Committee Financial Expert: The Funds’ Audit and Compliance Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit and Compliance Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Leibler, Mr. Hill, Mr. Darretta and Ms. Baumann qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit and Compliance Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund’s independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax
